Exhibit 10.3

Sonoco Retirement and Savings Plan

(Amended and Restated as of January 1, 2013)



--------------------------------------------------------------------------------

Contents

 

Article 1. The Plan

     1   

1.1 Establishment of Plan

     1   

1.2 Applicability of Plan

     1   

1.3 Purpose of Plan

     1   

Article 2. Definitions

     2   

2.1 Account

     2   

2.2 Affiliate

     3   

2.3 After-Tax Contributions

     4   

2.4 Annuity Starting Date

     4   

2.5 Before-Tax Contributions

     4   

2.6 Beneficiary

     4   

2.7 Board

     4   

2.8 Code

     4   

2.9 Collectively-Bargained Nonelective Employer Contributions

     4   

2.10 Committee

     4   

2.11 Company

     4   

2.12 Company Stock

     5   

2.13 Compensation

     5   

2.14 Eligible Employee

     7   

2.15 Employee

     9   

2.16 Employer

     9   

2.17 Employment Commencement Date

     9   

2.18 ERISA

     9   

2.19 Fund

     9   

2.20 Highly Compensated Employee

     10   

2.21 Investment Council

     10   

2.22 Leased Employee

     10   

2.23 Matching Contributions

     11   

2.24 Member

     11   

2.25 Nonhighly Compensated Employee

     11   

2.26 Participant

     11   

2.27 Pay Reduction Agreement

     11   

2.28 Plan

     11   

 

i



--------------------------------------------------------------------------------

2.29 Plan Year

     11   

2.30 Predecessor Plan

     11   

2.31 Preretirement Survivor Annuity

     11   

2.32 Qualified Joint and Survivor Annuity

     12   

2.33 Qualified Optional Survivor Annuity

     12   

2.34 Retirement Contributions

     12   

2.35 Single Life Annuity

     12   

2.36 Social Security Wage Base

     12   

2.37 Spouse

     12   

2.38 Ten-Year Certain and Life Annuity

     13   

2.39 Trust Agreement

     13   

2.40 Trust Fund

     13   

2.41 Trustee

     13   

2.42 Valuation Date

     13   

2.43 Vested Balance

     13   

2.44 Vested Percentage

     13   

2.45 Vesting Service

     13   

Article 3. Vesting Service

     14   

3.1 Elapsed Time Vesting Service

     14   

3.2 Hours-Based Vesting Service

     16   

3.3 Military Service

     20   

Article 4. Eligibility and Enrollment

     21   

4.1 Eligibility

     21   

4.2 Enrollment

     22   

4.3 Transfers of Employment

     22   

4.4 Participation upon Reemployment

     23   

Article 5. Contributions and Allocations

     25   

5.1 Before-Tax Contributions

     25   

5.2 After-Tax Contributions

     25   

5.3 Matching Contributions

     25   

5.4 Retirement Contributions

     27   

5.5 Collectively-Bargained Nonelective Employer Contributions

     28   

5.6 Rollover Contributions

     29   

5.7 Pay Reduction Agreements

     30   

5.8 Limitations on Contributions

     31   

5.9 Limitation on Annual Additions

     35   

Article 6. Investment Funds

     38   

6.1 Investment of Contributions

     38   

6.2 Investment Transfers

     39   

6.3 Sonoco Stock Fund

     39   

 

ii



--------------------------------------------------------------------------------

6.4 Plan Expenses

     40   

6.5 Valuation; Allocation of Investment Earnings and Losses

     40   

6.6 Compliance with ERISA Section 404(c)

     41   

Article 7. Vesting

     42   

7.1 Immediate Vesting in Certain Contributions

     42   

7.2 Vesting Schedules for Matching Contributions

     42   

7.3 Vested Percentage in Retirement Contributions.

     43   

7.4 Vested Percentage in Collectively-Bargained Nonelective Employer
Contributions.

     43   

7.5 Accelerated Vesting.

     45   

7.6 Forfeitures

     45   

7.7 Treatment of Forfeitable Amounts

     45   

7.8 Transfer of Employment.

     46   

Article 8. Distributions

     47   

8.1 Entitlement to Distribution upon Death of Member

     47   

8.2 Distribution upon Separation from Service for Reasons Other Than Death

     48   

8.3 Form of Benefit Payments

     48   

8.4 Time of Benefit Payments

     50   

8.5 Distribution of Tuscarora Money Purchase Pension Plan Account Balances

     50   

8.6 In-Service Withdrawals

     56   

8.7 Restrictions on Distributions

     59   

8.8 Direct Transfers

     60   

8.9 Rehired Member

     62   

8.10 Distributions on Account of Military Service

     63   

Article 9. Loans to Members

     64   

9.1 Committee Authorized to Make Loans

     64   

9.2 Amount of Loans

     64   

9.3 Interest

     65   

9.4 Term

     65   

9.5 Repayment

     65   

9.6 Loans Treated as Plan Investments

     65   

9.7 Documents

     66   

Article 10. Amendment and Termination

     67   

10.1 Amendment and Termination

     67   

10.2 Vesting on Termination or Partial Termination

     67   

10.3 Merger, Consolidation, or Transfer

     67   

Article 11. Administration

     68   

11.1 Plan Administrator and Fiduciary

     68   

11.2 Specialists and Expenses

     69   

 

iii



--------------------------------------------------------------------------------

11.3 Records

     69   

11.4 Manner of Action

     70   

11.5 Assistance

     70   

11.6 Administration

     71   

11.7 Appeals from Denial of Claims

     71   

11.8 Notice of Address and Missing Persons

     72   

11.9 Data and Information for Benefits

     73   

11.10 Effect of a Mistake

     73   

11.11 Indemnity for Liability

     73   

Article 12. Trust Arrangements

     74   

12.1 Appointment of Trustee

     74   

12.2 Removal of Trustee; Appointment of Other Trustee

     74   

12.3 Change in Trust Agreements

     74   

12.4 Trust Fund

     74   

12.5 Reversion of Employer Contributions

     74   

Article 13. Top-Heavy Plan Provisions

     75   

13.1 Top-Heavy Determination

     75   

13.2 Definitions

     77   

13.3 Vesting Requirements

     77   

13.4 Minimum Contribution

     78   

13.5 Union Employees

     79   

Article 14. Participation in and Withdrawal from Plan by an Affiliate

     79   

14.1 Participation in Plan

     79   

14.2 Withdrawal from Plan

     79   

Article 15. Miscellaneous

     80   

15.1 Incompetency

     80   

15.2 Nonalienation of Benefits

     80   

15.3 No Guarantee of Employment

     80   

15.4 Applicable Law

     81   

15.5 Severability

     81   

15.6 Rights to Trust Assets

     81   

15.7 Military Service

     81   

15.8 Titles

     81   

Appendix A. Participating Employers

     83   

Appendix B. Collectively-Bargained Participants—Plan Benefits Other than
Retirement Contributions

     85    Appendix C. Collectively-Bargained Participants—Plan Provisions
Related to Retirement Contributions      94   

 

iv



--------------------------------------------------------------------------------

Article 1. The Plan

1.1 Establishment of Plan

Sonoco Products Company (the “Company”) previously established and presently
maintains the Sonoco Savings Plan for the benefit of its eligible Employees and
the eligible Employees of participating Affiliates. Effective January 3, 2012,
the Clear Pack Company 401(k) Retirement Plan was merged into this Plan.
Effective December 15, 2012, the Sonoco Investment and Retirement Plan was
merged into this Plan. Effective January 1, 2013—

 

(a) the name of the Sonoco Savings Plan was changed to the Sonoco Retirement and
Savings Plan (the “Plan”);

 

(b) the Tegrant Investment and Retirement Plan was merged into the Plan and
Tegrant Corporation became a participating Employer hereunder; and

 

(c) The Plan was amended in certain respects.

This document represents the terms of the Plan as in effect on January 1, 2013.

1.2 Applicability of Plan

This Plan generally applies only to Employees who are employed by an Employer on
or after January 1, 2013. Except as otherwise provided in a retroactively
effective provision of this Plan document, or except as otherwise required by
law, the rights and benefits of former Employees who terminated or died before
January 1, 2013 (and their Beneficiaries) shall be determined under the terms of
the prior plan documents as in effect upon their termination or death.

In addition, the provisions of this Plan shall apply to each Eligible Employee,
except as otherwise noted in an Appendix. Appendix A lists each participating
Employer hereunder (other than Sonoco Products Company) and describes specific
variations to Plan provisions and features that apply to certain nonunion
Eligible Employees. Appendix B lists each group of collectively-bargained
Employees who are Eligible Employees with respect to Plan benefits other than
Retirement Contributions and also describes specific variations to Plan
provisions and features that apply to each such collectively-bargained group.
Appendix C lists each group of collectively-bargained Employees who are Eligible
Employees with respect to Retirement Contributions.

1.3 Purpose of Plan

The purpose of this Plan is to allow Eligible Employees to set aside a portion
of their wages and salaries for their retirement, to encourage Employee savings
by matching a portion of Employee contributions with contributions from the
Employer, and to provide other Employer-paid sources of retirement income. The
Plan and any related trusts are intended to meet the requirements of
sections 401(a), 401(k), 401(m), and 501(a) of the Internal Revenue Code
of 1986. The portion of the Plan comprised of assets invested in the Company
Stock Fund (but not amounts that are transferred from the Company Stock Fund
into other Funds) is intended to be a stock bonus plan that qualifies as an
employee stock ownership plan under Code section 4975(e)(7).

 

1



--------------------------------------------------------------------------------

Article 2. Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below unless otherwise expressly provided. The definition of any term in the
singular shall also include the plural, whichever is appropriate in the context.

2.1 Account

Account means the separate Account maintained under the Plan for each Member
that represents the Member’s total proportionate interest in the Trust Fund as
of any Valuation Date. A Member’s Account consists of the following subaccounts:

 

(a) After-Tax Contributions Account means the portion of the Member’s Account
that evidences the value of the Member’s After-Tax Contributions under
section 5.2 (or corresponding provisions of a Predecessor Plan), including any
gains and losses of the Trust Fund attributable thereto.

 

(b) After-Tax Rollover Contributions Account means the portion of the Member’s
Account that evidences the value of the Member contributions under section 5.6
(or under corresponding provisions of a Predecessor Plan) that are attributable
to after-tax contributions made by the Member to the plan of a previous
employer, including any gains and losses of the Trust Fund attributable thereto.

 

(c) Before-Tax Contributions Account means the portion of the Member’s Account
that evidences the value of the Member’s Before-Tax Contributions under
section 5.1(a) (or under corresponding provisions of a Predecessor Plan),
including any gains and losses of the Trust Fund attributable thereto.

 

(d) Collectively-Bargained Nonelective Employer Contributions Account means the
portion of the Member’s Account that evidences the value of the
Collectively-Bargained Nonelective Employer Contributions made on behalf of
Members who are covered by certain collective bargaining agreements (as
specified in Appendix B), or similar nonelective contributions made to
collectively-bargained employees under corresponding provisions of a Predecessor
Plan, including any gains and losses of the Trust Fund attributable thereto.

 

(e) Matching Contributions Account means the portion of the Member’s Account
that evidences the value of the Matching Contributions made on the Member’s
behalf under section 5.3 (or under corresponding provisions of a Predecessor
Plan), including any gains and losses of the Trust Fund attributable thereto.

 

(f) Paysop Account means the portion of the Member’s Account that evidences the
value of contributions made by the Employer before January 1, 1989 in the form
of Company Stock to the tax credit employee stock ownership portion of the Plan
in effect at that time, including any gains and losses of the Trust Fund
attributable thereto.

 

2



--------------------------------------------------------------------------------

(g) Retirement Contributions Account means the portion of the Member’s Account
that evidences the value of the contributions made by an Employer under the
Sonoco Investment Retirement Plan prior to January 1, 2013, plus the Retirement
Contributions made by the Employer on or after January 1, 2013 under section
5.4, including any gains and losses of the Trust Fund attributable thereto.

 

(h) Rollover Contributions Account means the portion of the Member’s Account
that evidences the value of rollover contributions made under section 5.6(a) (or
corresponding provisions of a Predecessor Plan), but excluding any such
contributions that are allocated to the Member’s After-Tax Rollover
Contributions Account, including any gains and losses of the Trust Fund
attributable thereto.

 

(i) Roth Contributions Account means the portion of the Member’s Account that
evidences the value of the Member’s Roth Contributions under section 5.1(b),
including any gains and losses of the Trust Fund attributable thereto.

 

(j) Roth Rollover Contributions Account means the portion of the Member’s
Account that evidences the value of the qualified Roth rollovers that are
transferred to the Plan on behalf of a Member in accordance with section 5.6(b),
including any gains and losses of the Trust Fund attributable thereto.

 

(k) Tuscarora Money Purchase Pension Plan Account means the portion of the
Member’s Account that evidences the value of employer contributions made
previously under the Tuscarora Incorporated and Subsidiary Companies Non-Union
Hourly Employees’ Money Purchase Pension Plan, the Tuscarora Incorporated
Salaried Employees’ Money Purchase Pension Plan, and the Tuscarora Incorporated
Union Employees’ Money Purchase Pension Plan, including any gains and losses of
the Trust Fund attributable thereto. (These accounts were transferred previously
into the Tegrant Investment and Retirement Plan which was itself merged into
this Plan effective January 1, 2013.)

2.2 Affiliate

Affiliate means—

 

(a) any corporation while it is a member of the same “controlled group” of
corporations (within the meaning of Code section 414(b)) as the Company;

 

(b) any other trade or business (whether or not incorporated) while it is under
“common control” with the Company within the meaning of Code section 414(c);

 

3



--------------------------------------------------------------------------------

(c) any organization during any period in which it (along with the Company) is a
member of an “affiliated service group” (within the meaning of Code
section 414(m)); and

 

(d) any other entity during any period in which it is required to be aggregated
with the Company under Code section 414(o).

2.3 After-Tax Contributions

After-Tax Contributions mean the voluntary contributions made by a Participant,
as described in section 5.2.

2.4 Annuity Starting Date

Annuity Starting Date means the first day of the first period for which an
amount is payable as an annuity or, in the case of a benefit not payable in the
form of an annuity, the first day on which all events have occurred that entitle
the Member to the benefit.

2.5 Before-Tax Contributions

Before-Tax Contributions mean the contributions made by the Employer on behalf
of a Participant pursuant to the Participant’s election to reduce Compensation,
as described in section 5.1(a).

2.6 Beneficiary

Beneficiary means the person or persons, or entity or entities, designated by
the Member under section 8.1(b) to receive any benefits payable on behalf of the
Member after his or her death.

2.7 Board

Board means the Board of Directors of the Company.

2.8 Code

Code means the Internal Revenue Code of 1986, as amended, or as it may be
amended from time to time. A reference to a section of the Code shall also refer
to any regulations and other guidance issued under that section.

2.9 Collectively-Bargained Nonelective Employer Contributions

Collectively-Bargained Nonelective Employer Contributions mean the contributions
made by an Employer under section 5.5.

2.10 Committee

Committee means the committee described in section 11.1(a).

2.11 Company

Company means Sonoco Products Company or any successor thereto that agrees to
assume and continue this Plan.

 

4



--------------------------------------------------------------------------------

2.12 Company Stock

Company stock means common stock of the Company that is readily tradable on an
established securities market. Company Stock may also include treasury shares
and noncallable preferred stock that is convertible into common stock at any
time and at a reasonable price. Preferred stock will be treated as noncallable
if there is a reasonable opportunity for conversion after a call. All shares of
preferred stock will have voting rights equal to the common stock into which
they can be converted.

2.13 Compensation

 

(a) Compensation for Determining Contributions. The Compensation that is subject
to a Participant’s election to make Before-Tax Contributions under
section 5.1(a), Roth Contributions under section 5.1(b), and/or After-Tax
Contributions under section 5.2, and the Compensation used to determine the
amount of Retirement Contributions made by an Employer under section 5.4 and
Collectively-Bargained Nonelective Employer Contributions made by an Employer
under section 5.5, shall be an Employee’s taxable earnings for the Plan Year
(or, for an Employee who was a Participant for less than the full Plan Year, the
portion of the Plan Year during which he or she was a Participant) as reported
on Federal Wage and Tax Statement (Box 1 of IRS Form W-2)—

 

  (1) increased by any salary reduction contributions made on the Participant’s
behalf during the Plan Year under any plan maintained by the Company or an
Affiliate under Code section 125, 132(f)(4), or 401(k); and

 

  (2) decreased (to the extent included in Box 1 of IRS Form W-2) by—

 

  (A) bonuses, vacation pay, and other payments made after the Plan Year in
which the Participant incurs a Separation from Service (as defined in section
3.1(e)(2));

 

  (B) severance pay;

 

  (C) reimbursements for moving expenses;

 

  (D) reimbursements for educational expenses;

 

  (E) automobile allowances;

 

  (F) tax counsel allowances;

 

  (G) compensation related to the exercise of stock options or any other
stock-related compensation;

 

  (H) expatriate-related expenses;

 

  (I) any form of imputed income;

 

5



--------------------------------------------------------------------------------

  (J) contributions made by the Company or an Affiliate to this Plan or any
other benefit plan;

 

  (K) amounts paid pursuant to a short-term disability plan sponsored by the
Company or an Affiliate (other than amounts paid to salaried and nonunion hourly
employees under a pay continuation policy); and

 

  (L) in-service payments and other employee benefits provided under this Plan
and all other employee benefit plans and deferred compensation plans maintained
by the Company or an Affiliate.

 

(b) Compensation for Determining Limit on Annual Additions. For the purpose of
calculating limits on annual additions under section 5.9, Compensation means a
Participant’s wages, tips, and other compensation which are to be reported on a
Federal Wage and Tax Statement (Box 1 of IRS Form W-2) for a Plan Year, and
shall include a Participant’s salary reduction contributions made during the
Plan Year under any plan or program maintained by the Company or an Affiliate
under Code section 125, 132(f), or 401(k). Compensation shall include only
amounts paid or treated as paid to a Participant prior to his or her severance
from employment (as determined pursuant to Code section 415), except as
otherwise provided in sections 2.13(b)(1) and (2) below.

 

  (1)

The following amounts shall be included in Compensation if paid by the later of
2 1/2 months after the severance from employment or the last day of the Plan
Year in which the severance from employment occurs:

 

  (A) regular compensation for services during or outside the Participant’s
regular working hours, commissions, bonuses, or other similar payments, if the
payment would have been paid prior to severance from employment if the
Participant had continued in employment;

 

  (B) payment for unused accrued bona fide sick, vacation, or other leave, but
only if the Participant would have been able to use the leave if his or her
employment had continued; and

 

  (C) payments received by a Participant pursuant to a nonqualified unfunded
deferred compensation plan, but only if the payment would have been paid to the
Participant at the same time if his or her employment had continued and only to
the extent that the payment is includible in the Participant’s gross income.

 

  (2) Compensation shall include payments to a Participant who does not
currently perform services for the Company or an Affiliate by reason of
qualified military service (as defined in Code section 414(u)) to the extent
that the payments do not exceed the amounts that the Participant would have
received if he or she had continued to perform services for the Company or an
Affiliate rather than entering military service.

 

6



--------------------------------------------------------------------------------

The limitation on Compensation described in section 2.13(f) shall be applied in
determining Compensation under this section 2.13(b).

 

(c) Nondiscrimination Testing. For purposes of satisfying the requirements
described in sections 5.8(b) and 5.8(c), Compensation for any Plan Year means
the Eligible Employee’s wages, tips, and other compensation which are to be
reported on a Federal Wage and Tax Statement (Box 1 of IRS Form W-2) for a Plan
Year, unless the Committee determines for any such Plan Year to use a different
definition of compensation that complies in all respects with Code section
414(s).

 

(d) Identifying Highly Compensated Employees. For purposes of identifying Highly
Compensated Employees, Compensation means the amount determined under section
2.13(b).

 

(e) Differential Wage Payments for Employees in Active Military Service.
Compensation shall include differential wage payments (as defined in Code
section 3401(h)(2)) paid to a Participant to the extent required by Code
section 414(u)(12) (but shall not be treated as eligible Compensation under
section 2.13(a)).

 

(f) Code Section 401(a)(17) Limit. The Compensation of each Member that may be
taken into account under the Plan for any Plan Year shall not exceed $255,000
(or such higher amount determined by the Secretary of the Treasury under Code
section 401(a)(17)).

2.14 Eligible Employee

 

(a) General Rule. An Employee who was an eligible employee under the terms of
the Sonoco Savings Plan on December 31, 2012 shall be an Eligible Employee with
respect to Plan benefits other than Retirement Contributions on January 1, 2013
if he or she is still an active Employee of an Employer on such date. Except as
otherwise provided in section 2.13(c), each other Employee of an Employer shall
become an Eligible Employee with respect to Plan benefits other than Retirement
Contributions on his or her Employment Commencement Date.

 

(b) Eligibility for Retirement Contributions. An Employee who was an eligible
employee under the terms of the Sonoco Investment and Retirement Plan on
December 31, 2012 shall be an Eligible Employee with respect to Retirement
Contributions under this Plan on January 1, 2013 if he or she is still an active
Employee of an Employer on such date. In addition, except as other wise provided
under section 2.14(c)—

 

7



--------------------------------------------------------------------------------

  (1) An Employee of an Employer whose Employment Commencement Date is on or
after January 1, 2013 shall become an Eligible Employee with respect to
Retirement Contributions on his or her Employment Commencement Date.

 

  (2) An Employee of an Affiliate who becomes an Employer under this Plan on or
after January 1, 2013 shall become an Eligible Employee with respect to
Retirement Contributions on the adoption date that applies to such Affiliate
(provided such Employee is still actively employed by the Affiliate on such
date).

 

  (3) An Employee of an Employer who was an active participant covered by a
pay-based formula under the Sonoco Pension Plan on December 31, 2009, and who
made the one-time election to continue accruing benefits under such plan through
December 31, 2018, shall become an Eligible Employee with respect to Retirement
Contributions on January 1, 2019 (provided such Employee is still actively
employed by an Employer on such date).

 

(c) Excluded Employees.

 

  (1) General Rule. Notwithstanding Plan sections 2.14(a) and (b), the following
individuals shall not be treated as Eligible Employees under this Plan:

 

  (A) an Employee who is classified as a seasonal or temporary Employee;

 

  (B) except as provided in section 2.14(d), an Employee who is covered by a
collective bargaining agreement, provided that retirement benefits were the
subject of good faith bargaining (and the collective bargaining agreement does
not provide for such Employee’s participation in the Plan);

 

  (C) an Employee who is a non-U.S. citizen employed outside the United States;
and

 

  (D) an Employee who is a non-resident alien with no U.S.-source income.

 

  (2) Additional Exclusions Applicable to Retirement Contributions. In addition
to the exclusions listed in section 2.14(c)(1), the following individuals shall
not be treated as Eligible Employees with respect to Retirement Contributions:

 

  (A) an Employee of the Company’s Baker business unit who is compensated on an
hourly basis; and

 

  (B) an Employee for any period during which he or she is actively
participating (or will be eligible to participate actively after satisfying any
applicable minimum age and/or service requirements) under a qualified defined
benefit retirement plan maintained by the Company or an Affiliate.

 

8



--------------------------------------------------------------------------------

(d) Participating Unions. Notwithstanding section 2.14(c)(1)(B),
collectively-bargained Employees will qualify as Eligible Employees to the
extent specified in a collective bargaining agreement.

 

  (1) Collectively-bargained Employees who qualify as Eligible Employees with
respect to Plan benefits other than Retirement Contributions, and related
variations in Plan terms that apply to such Employees, are described in Appendix
B.

 

  (2) Collectively-bargained Employees who qualify as Eligible Employees with
respect to Retirement Contributions, and related variations in Plan terms that
apply to such Employees, are described in Appendix C.

2.15 Employee

Employee means any person employed by the Company or an Affiliate as a
common-law employee (and for whom FICA taxes are withheld by the Company or an
Affiliate). The term “Employee” excludes individuals who are classified as
independent contractors, consultants, or Leased Employees, regardless of whether
a government agency, court, or other entity subsequently determines such
classification was in error.

2.16 Employer

Employer means the Company and any Affiliate that, with the approval of the
Company, elects to adopt this Plan for the benefit of its eligible employees in
the manner described in Article 14. Participating Employers (other than the
Company), and the effective date of their participation and variations in Plan
terms that apply to selected Employers, are listed in Appendix A.

2.17 Employment Commencement Date

Employment Commencement Date means the first day on which an Employee is
credited with an Hour of Service (as defined in section 3.2(e)(1)).

2.18 ERISA

ERISA means the Employee Retirement Income Security Act of 1974, as amended, or
as it may be amended from time to time. A reference to a section of ERISA shall
also refer to any regulations and other guidance issued under that section.

2.19 Fund

Fund means any of the funds established under the Plan for the investment of
Members’ Accounts. The Investment Council shall have the discretion to establish
and terminate Funds as it may deem appropriate.

 

9



--------------------------------------------------------------------------------

Subject to the Investment Council’s discretion to establish and terminate Funds,
there shall be a Sonoco Stock Fund which shall be invested exclusively in
Company Stock. The portion of the Plan’s assets that are invested in the Sonoco
Stock Fund (but not amounts that are transferred from the Sonoco Stock Fund into
other Funds) is intended to be a stock bonus plan that qualifies as an employee
stock ownership plan under Code section 4975(e)(7).

2.20 Highly Compensated Employee

Highly Compensated Employee means, with respect to any Plan Year, a highly
compensated active Employee or a highly compensated former Employee.

 

(a) A highly compensated active Employee means any Employee who performs
services for the Employer during the Plan Year and who either—

 

  (1) is a 5 percent owner (as defined in Code section 416(i)(1)) at any time
during the Plan Year or the immediately preceding Plan Year; or

 

  (2) received Compensation from the Company and its Affiliates in the
immediately preceding Plan Year in excess of $115,000 (as adjusted pursuant to
Code section 415(d)).

 

(b) A highly compensated former Employee means any Employee who—

 

  (1) separated from service (or was deemed to have separated from service)
prior to the Plan Year;

 

  (2) performs no services for the Employer during the Plan Year; and

 

  (3) was a highly compensated active Employee with respect to either the Plan
Year in which he or she separated from service or any Plan Year ending on or
after such Employee’s 55th birthday.

2.21 Investment Council

Investment Council means the individuals appointed by the Board who have the
investment powers and responsibilities described in section 11.1(b)(4).

2.22 Leased Employee

Leased Employee means any person who is not an Employee of an Employer and who
provides services to an Employer if—

 

(a) such services are provided pursuant to an agreement between the Employer and
any other person;

 

(b) such person has performed such services for the Employer (or for the
Employer and related persons determined in accordance with Code
section 414(n)(6)) on a substantially full-time basis for a period of at least
one year; and

 

10



--------------------------------------------------------------------------------

(c) such services are performed under primary direction or control by the
Employer.

If a Leased Employee becomes eligible to participate in the Plan as a result of
later employment with an Employer as an Eligible Employee, the Leased Employee
shall receive credit for Vesting Service as a Leased Employee. Notwithstanding
the preceding paragraph, a Leased Employee shall be included as an Employee for
purposes of applying the requirements described in Code section 414(n)(3).

2.23 Matching Contributions

Matching Contributions mean the contributions made by an Employer under section
5.3.

2.24 Member

Member means a Participant or a former Participant who still has an Account
balance under the Plan.

2.25 Nonhighly Compensated Employee

Nonhighly Compensated Employee means any Employee who is not a Highly
Compensated Employee.

2.26 Participant

Participant means any Eligible Employee who has met and continues to meet the
active participation requirements of the Plan as set forth in Article 4.

2.27 Pay Reduction Agreement

Pay Reduction Agreement means an agreement described in section 5.7.

2.28 Plan

Plan means this Sonoco Retirement and Savings Plan, as amended from time to
time.

2.29 Plan Year

Plan Year means the calendar year.

2.30 Predecessor Plan

Predecessor Plan means the Sonoco Investment and Retirement Plan, the Tegrant
Investment and Retirement Plan, and any other qualified plan that the Company
elects to merge into this Plan.

2.31 Preretirement Survivor Annuity

Preretirement Survivor Annuity means an annuity payable for the life of the
Member’s surviving Spouse, having a value equal to the Member’s Tuscarora Money
Purchase Pension Plan Account that is payable as an annuity upon the Member’s
death, as determined under section 8.5(b)(1).

 

11



--------------------------------------------------------------------------------

2.32 Qualified Joint and Survivor Annuity

Qualified Joint and Survivor Annuity means an annuity that provides a level
monthly benefit to the Member for his or her lifetime and, upon the Member’s
death, provides an annuity for the life of his or her surviving Spouse (to whom
the Member was married on the Annuity Starting Date) in an amount equal to
50 percent of the amount payable to the Member during his or her life. The
Qualified Joint and Survivor Annuity shall be payable only as required under
section 8.5(a) and shall have a value equal to the Member’s Tuscarora Money
Purchase Pension Plan Account.

2.33 Qualified Optional Survivor Annuity

Qualified Optional Survivor Annuity means an annuity that provides a level
monthly benefit to the Member for his or her lifetime and, upon the Member’s
death, provides an annuity for the life of his or her surviving Spouse (to whom
the Member was married on the Annuity Starting Date) in an amount equal to 75
percent of the amount payable to the Member during his or her life. The
Qualified Optional Survivor Annuity shall be payable only as required under
section 8.5(a) and shall have a value equal to the Member’s Tuscarora Money
Purchase Pension Plan Account.

2.34 Retirement Contributions

Retirement Contributions mean the contributions made by an Employer under
section 5.4.

2.35 Single Life Annuity

Single Life Annuity means an annuity providing equal monthly payments for the
lifetime of a Member with no survivor benefits. The Single Life Annuity shall be
payable only as required under section 8.5(a) and shall have a value equal to
the Member’s Tuscarora Money Purchase Pension Plan Account.

2.36 Social Security Wage Base

Social Security Wage Base means for any Plan Year, the maximum wages on which
Social Security taxes are assessed for old age, survivors, and disability
insurance benefits for such Plan Year.

2.37 Spouse

Spouse means a person of the opposite sex to whom a Member was legally married
(as recognized under the laws of the State where the marriage was contracted and
also under federal law, including the Defense of Marriage Act and the Code)
immediately prior to the earlier of—

 

(a) the date on which a distribution to the Participant begins under section
8.4; or

 

(b) the date of the Participant’s death.

 

12



--------------------------------------------------------------------------------

2.38 Ten-Year Certain and Life Annuity

Ten-Year Certain and Life Annuity means a monthly annuity payable for the
lifetime of the Member, and if the Member dies before receiving 120 monthly
payments, such payments shall continue to the Member’s Beneficiary until a total
of 120 payments have been made. A Ten-Year Certain and Life Annuity shall be
payable only as required under section 8.5(a) and shall have a value equal to
the Member’s Tuscarora Money Purchase Pension Plan Account.

2.39 Trust Agreement

Trust Agreement means the agreement under which Plan assets are held and
invested under Article 12.

2.40 Trust Fund

Trust Fund means the trust fund established under Article 12 to hold the assets
of the Plan.

2.41 Trustee

Trustee means any corporation or individual acting as trustee of the Trust Fund.

2.42 Valuation Date

Valuation Date means each day on which the New York Stock Exchange is open for
business.

2.43 Vested Balance

Vested Balance as of a given date means the sum of—

 

(a) the Member’s After-Tax Contributions Account, After-Tax Rollover
Contributions Account, Before-Tax Contributions Account, Paysop Account,
Rollover Contributions Account, Roth Contributions Account, Roth Rollover
Contributions Account, and Tuscarora Money Purchase Pension Plan Account;

 

(b) the Member’s Vested Percentage, as determined under section 7.2, multiplied
by the balance in his or her Matching Contributions Account;

 

(c) the Member’s Vested Percentage, as determined under section 7.3, multiplied
by the balance in his or her Retirement Contributions Account; and

 

(d) the Member’s Vested Percentage, as determined under section 7.4, multiplied
by the balance in his or her Collectively-Bargained Nonelective Employer
Contributions Account.

2.44 Vested Percentage

Vested Percentage means the percentage determined under section 7.2, 7.3, or
7.4, as applicable.

2.45 Vesting Service

Vesting Service means the period of employment determined under Article 3.

 

13



--------------------------------------------------------------------------------

Article 3. Vesting Service

3.1 Elapsed Time Vesting Service

 

(a) Applicability. Years of Vesting Service will be determined on an elapsed
time basis for purposes of determining a Member’s Vested Percentage in his or
her:

 

  (1) Retirement Contributions Account;

 

  (2) Collectively-Bargained Nonelective Employer Contributions Account
accumulated pursuant to the collective bargaining agreement in effect between
the Employer and the United Steel, Paper and Forestry, Rubber, Manufacturing,
Energy, Allied-Industrial and Service Workers International Union, Local 1517,
representing union Employees at the Company’s USPMC – DePere location;

 

  (3) Matching Contributions Account and Collectively-Bargained Nonelective
Employer Contributions Account accumulated pursuant to the collective bargaining
agreement in effect between the Employer and the United Steel, Paper and
Forestry, Rubber, Manufacturing, Energy, Allied-Industrial and Service Workers
International Union, Local 273, representing union Employees at the Company’s
USPMC – Menasha location;

 

  (4) Matching Contributions Account accumulated pursuant to the collective
bargaining agreement in effect between the Employer and the United Steel, Paper
and Forestry, Rubber, Manufacturing, Energy, Allied-Industrial and Service
Workers International Union, Local 1-150, representing union Employees at the
Company’s Orville location;

 

  (5) Collectively-Bargained Nonelective Employer Contributions Account
accumulated pursuant to the collective bargaining agreement in effect between
the employer and the International Union of Operating Engineers, Local #465,
representing union Employees at Tegrant Corporation’s Butner, NC location;

 

  (6) Collectively-Bargained Nonelective Employer Contributions Account
accumulated pursuant to the collective bargaining agreement in effect between
the employer and the International Association of Machinists and Aerospace
Workers Union, Local #1546, representing union maintenance Employees at Tegrant
Corporation’s Hayward, CA location;

 

  (7) Collectively-Bargained Nonelective Employer Contributions Account
accumulated pursuant to the collective bargaining agreement in effect between
the employer and the Teamsters Union, IBT Local #853, representing union
production Employees at Tegrant Corporation’s Hayward, CA location; and

 

14



--------------------------------------------------------------------------------

  (8) Collectively-Bargained Nonelective Employer Contributions Account
accumulated pursuant to the collective bargaining agreement in effect between
the employer and the United Steel, Paper and Forestry, Rubber, Manufacturing,
Energy, Allied-Industrial and Service Workers International Union, Local #851,
representing union Employees at Tegrant Corporation’s Pardeeville, WI location.

 

(b) General Rule. Except as otherwise provided below, an Employee shall receive
elapsed time Vesting Service beginning on the Employee’s Employment Commencement
Date (as defined in section 2.17) and ending upon the Employee’s Separation from
Service (as defined in section 3.1(e)(2)).

Vesting Service shall be expressed in completed full years and months,
aggregating non-continuous partial months into whole 30 day months and ignoring
the remaining days.

 

(c) Pre-Acquisition Service. If an individual becomes an Employee in connection
with the Company’s or an Affiliate’s acquisition of such individual’s prior
employer, the period of employment with the prior employer shall be included in
the Employee’s elapsed time Vesting Service under this section 3.1.

 

(d) Reinstatement of Elapsed Time Vesting Service. If an Employee incurs a
Separation from Service (as defined in section 3.1(e)(2)) and is then
subsequently reemployed by the Company or an Affiliate as an Employee, the
elapsed time Vesting Service the Employee had upon his or her Separation from
Service shall be reinstated immediately upon his or her reemployment.

In addition, if such Separation from Service was on account of quit, discharge,
or retirement, the Employee shall receive elapsed time Vesting Service for the
period of absence (but not in excess of 12 months). Moreover, if the Employee’s
Separation from Service was for a reason other than quit, discharge, or
retirement, but the Employee then quits, is discharged, or retires during such
absence, and is then reemployed by the Company or an Affiliate before the first
anniversary of the original absence, the Employee shall receive elapsed time
Vesting Service for the period of absence (but not in excess of 12 months).

 

(e) Definitions Applicable to Elapsed Time Vesting Service

 

  (1) One-Year Period of Separation is used in determining whether Plan balances
accrued before a Member’s Separation from Service (as defined in section
3.1(e)(2)) will be reinstated under section 7.7 in the event of the Member’s
subsequent reemployment by the Company or an Affiliate. One-Year Period of
Separation means a 12-consecutive-month period beginning on the date an Employee
incurs a Separation from Service and ending on each anniversary of such date,
provided that the Employee does not perform an Hour of Service (as defined in
section 3.2(e)(1))for the Company or an Affiliate during such period.

 

15



--------------------------------------------------------------------------------

Solely for the purpose of determining whether a One-Year Period of Separation
has occurred, in the case of an Employee who is absent from work beyond the
first anniversary of the first day of an absence, and the absence is for
maternity or paternity reasons, the date the Employee incurs a Separation from
Service shall be the second anniversary of the Employee’s absence from
employment. An absence from work for maternity or paternity reasons means an
absence—

 

  (A) by reason of pregnancy of the individual;

 

  (B) by reason of the birth of a child of the individual;

 

  (C) by reason of the placement of a child with the individual in connection
with the individual’s adoption of such child; or

 

  (D) for the purpose of caring for such child for a period beginning
immediately following such birth or placement.

In addition, for purposes of determining whether an Employee has incurred a
One-Year Period of Separation, a leave that is protected under the Family and
Medical Leave Act of 1993 shall be treated as a period of active employment.

 

  (2) Separation from Service means the earlier of—

 

  (A) the date on which the Employee quits, is discharged, retires, or dies; or

 

  (B) the first anniversary of the Employee’s absence from employment with the
Company or an Affiliate (with or without pay) for any other reason, such as
vacation, holiday, layoff, leave of absence, or military service (except as
provided in section 3.3).

An Employee who fails to return to employment at the expiration of an approved
leave of absence shall be deemed to have had a Separation from Service on the
first to occur of the expiration of the leave or the first anniversary of the
first day of the absence.

3.2 Hours-Based Vesting Service

 

(a) Applicability. Years of Vesting Service will be determined on the basis of a
Member’s Hours of Service (as defined in section 3.2(e)(1)) for purposes of
determining a Member’s Vested Percentage in his or her:

 

  (1) Collectively-Bargained Nonelective Employer Contributions Account
accumulated pursuant to the collective bargaining agreement in effect between
the Employer and the Chicago & Midwest Regional Joint Board Affiliate of Workers
United, SEIU, covering union employees at the Company’s Edinburgh location; and

 

16



--------------------------------------------------------------------------------

  (2) Collectively-Bargained Nonelective Employer Contributions Account
accumulated pursuant to the collective bargaining agreement in effect between
the Employer and the Graphic Communications International Union Local 508M,
covering union employees at the Company’s Franklin location.

 

(b) General Rule. Except as provided below, an Employee shall be credited with
one year of hours-based Vesting Service for each Plan Year in which the Employee
is credited with 1,000 or more Hours of Service (as defined in
section 3.2(e)(1)).

 

(c) Pre-Acquisition Service. If an individual becomes an Employee in connection
with the Company’s or an Affiliate’s acquisition of such individual’s prior
employer, the period of employment with the prior employer shall be included in
the Employee’s Vesting Service under this section 3.2.

 

(d) Reinstatement of Hours-Based Vesting Service. If an Employee is reemployed
by the Company or an Affiliate as an Employee after an earlier Termination Date
(as defined in section 3.2(e)(3)), the Vesting Service earned by the Employee
prior to such Termination Date shall be reinstated upon his or her reemployment.

 

(e) Definitions Applicable to Hours-Based Vesting Service.

 

  (1) Hour of Service means each hour used to determine an individual’s
hours-based Vesting Service under this section 3.2, determined as follows:

 

  (A) For the Performance of Duties. An Employee shall receive an Hour of
Service for each hour for which the Employee is paid or entitled to payment by
the Company or an Affiliate for the performance of duties. Hours of Service
under this section 3.2(e)(1)(A) shall be credited to the Employee in the Plan
Year in which the duties are performed.

 

  (B) Periods During Which No Duties are Performed. An Employee shall receive an
Hour of Service for each hour for which the Employee is directly or indirectly
paid or entitled to payment by the Company or an Affiliate on account of a
period of time during which no duties are performed (irrespective of whether the
employment relationship has terminated) due to vacation, holiday, illness,
incapacity (including disability), layoff, jury duty, military duty, or leave of
absence. Hours of Service under this section 3.2(e)(1)(B) shall be credited to
the Employee in the Plan Year for which the Employee is paid or entitled to
payment.

 

  (C) Back Pay. An Employee shall receive an Hour of Service for each hour for
which back pay, irrespective of mitigation of damages, is either awarded or
agreed to by the Company or an Affiliate. Hours of Service under this
section 3.2(e)(1)(C) shall be credited to the Employee in the Plan Year to which
the award or agreement relates.

 

17



--------------------------------------------------------------------------------

  (D) Hours Not Counted. This section 3.2(e)(1)(D) limits the Hours of Service
credited for periods during which no duties are performed and it shall be
applied without regard to whether Hours of Service otherwise would have been
counted for these periods under sections 3.2(e)(1)(B) or (C).

 

  (i) Nonduplication. No hour shall be credited as an Hour of Service more than
once under this section 3.2(e)(1).

 

  (ii) Unpaid Time. An hour for which an Employee is not paid, either directly
or indirectly, shall not be credited, except as provided in section 3.2(e)(1)(E)
(regarding maternity or paternity leave), section 3.2(e)(1)(F) (regarding a
leave of absence pursuant to the Family and Medical Leave Act of 1993), and
section 3.2(e)(1)(G) (regarding military leave).

 

  (iii) Workers’ Compensation, Disability Insurance, or Unemployment
Compensation. An hour for which an Employee is directly or indirectly paid or
entitled to payment on account of a period during which the Employee performs no
duties shall not be credited as an Hour of Service if the payment is made or due
under a plan maintained solely for the purpose of complying with applicable
disability insurance or unemployment compensation laws.

 

  (iv) Medical Reimbursement. Hours of Service shall not be credited for a
payment that solely reimburses the Employee for medical or medically-related
expenses.

 

  (E) Maternity/Paternity Leave. Solely for purposes of determining whether a
One-Year Break in Service (as defined in section 3.2(e)(2)) has occurred, an
Employee shall receive eight Hours of Service for each day of the Employee’s
absence from employment for maternity or paternity reasons. An absence for
maternity or paternity reasons shall mean an absence by reason of—

 

  (i) the Employee’s pregnancy;

 

  (ii) the birth of the Employee’s child;

 

18



--------------------------------------------------------------------------------

  (iii) the placement of a child with the Employee in connection with the
adoption of the child; or

 

  (iv) the caring for a child for a period immediately following the child’s
birth or placement.

No more than 501 Hours of Service shall be credited under this subsection for
any such absence. Hours of Service under this subsection shall be credited in
the Plan Year in which the absence from employment commences if the crediting is
necessary to prevent a One-Year Break in Service, or in all other cases, such
Hours of Service shall be credited in the following Plan Year.

 

  (F) FMLA Leave. Solely for purposes of determining whether a One-Year Break in
Service (as defined in section 3.2(e)(2)) has occurred, an Employee shall
receive an Hour of Service for each hour of the normally-scheduled workweek for
each week during any period the Employee is on an approved leave of absence
taken pursuant to the Family and Medical Leave Act of 1993.

 

  (G) Military Leave. An Employee shall receive an Hour of Service for each hour
of the normally-scheduled workweek for each week during any period the Employee
is absent from work with the Company or an Affiliate for voluntary or
involuntary military service with the armed forces of the United States, but not
to exceed the period required under the law pertaining to veterans’ reemployment
rights. However, if the Employee fails to report for work at the end of this
absence before his or her reemployment rights expire, the Employee shall not
receive credit for hours on the leave.

 

  (H) Construction. For purposes of crediting Hours of Service, the Committee
shall follow Department of Labor regulation sections 2530.200b-2(b) and (c).

 

  (2) One-Year Break in Service. One-Year Break is used in determining whether
Plan balances accrued before a Member’s Termination Date (as defined in section
3.2(e)(3)) will be reinstated under section 7.7 in the event of the Member’s
subsequent reemployment by the Company or an Affiliate. One-Year Break in
Service means a Plan Year during or after a Termination Date (as defined in
section 3.2(e)(3)) occurs in which an Employee is credited with 500 or fewer
Hours of Service.

 

19



--------------------------------------------------------------------------------

  (3) Termination Date. Termination Date means the last day on which an
individual performs duties as an Employee of the Company or an Affiliate, or any
other date determined in accordance with the Company’s policies and practices.

3.3 Military Service

Notwithstanding any other provision in this Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service will be
provided in accordance with Code section 414(u).

 

20



--------------------------------------------------------------------------------

Article 4. Eligibility and Enrollment

4.1 Eligibility

 

(a) General Rule: Each Employee who was eligible to participate under the terms
of the Sonoco Savings Plan and the Tegrant Investment and Retirement Plan on
December 31, 2012 shall be eligible to participate under this Plan as of
January 1, 2013 with respect to Plan benefits other than Retirement
Contributions if he or she is still an Eligible Employee (as defined in section
2.14(a)) on such date. Except as otherwise provided in Appendix B, each other
Employee shall be eligible to become a Participant with respect to Plan benefits
other than Retirement Contributions as of the first day of the month next
following the later of—

 

  (1) the date on which the Employee completes 30 days of service; or

 

  (2) the date on which the Employee becomes an Eligible Employee (as defined in
section 2.14(a)).

Notwithstanding the above, an Eligible Employee shall be eligible to make a
Rollover Contribution as provided in section 5.6 before satisfying the service
requirement described in this section 4.1(a). However, any such Eligible
Employee shall be treated as a Participant hereunder solely with regard to his
or her Rollover Contributions Account until he or she satisfies the eligibility
requirements described in this section 4.1(a).

 

(b) Eligibility for Retirement Contributions: Each Employee who was a
participant under the terms of the Sonoco Investment and Retirement Plan on
December 31, 2012 shall be a Participant with respect to the Retirement
Contributions described in section 5.4 as of January 1, 2013 if he or she is
still an Eligible Employee (as defined in section 2.14(b)) on such date. In
addition, an Employee who was eligible to participate in the Tegrant Investment
and Retirement Plan on December 31, 2012, and who had reached age 21 and
completed one or more years of Vesting Service on such date, shall also become a
Participant with respect to Retirement Contributions described in section 5.4 as
of January 1, 2013 if he or she is an Eligible Employee (as defined in section
2.14(b)) on such date. Each other Employee shall become a Participant with
respect to the Retirement Contributions described in section 5.4 as of the first
day of the month next following the later of—

 

  (1) The date on which the Employee completes one year of Vesting Service (as
determined under section 3.1);

 

  (2) The date on which the Employee attains age 21; or

 

  (3) The date on which the Employee becomes an Eligible Employee (as defined in
section 2.14(b)).

 

21



--------------------------------------------------------------------------------

4.2 Enrollment

Subject to section 5.7(b) (regarding automatic enrollment), an Eligible Employee
who is entitled to become a Participant under section 4.1(a) may enroll in the
Plan—and make Before-Tax under section 5.1(a), Roth Contributions under section
5.1(b), and After-Tax Contributions under section 5.2—as of the first day of the
month next following his or satisfaction of the eligibility requirements
described in section 4.1(a), or as of the first day of any subsequent payroll
period, by completing a Pay Reduction Agreement under section 5.7.

4.3 Transfers of Employment

 

(a) General Rules. This section 4.3(a) describes how employment transfers affect
eligibility for Plan benefits other than Retirement Contributions.

 

  (1) Transfer into Position as Eligible Employee. When an Employee transfers
from a position of employment in which he or she is not an Eligible Employee
with respect to Plan benefits other than Retirement Contributions (as defined in
section 2.14(a)) into a position of employment where he or she is such an
Eligible Employee, the Eligible Employee shall be eligible to become a
Participant with respect to Plan benefits other than Retirement Contributions—

 

  (A) immediately as of the transfer date if he or she had satisfied the service
requirement described in section 4.1(a)(1) as of such date; or

 

  (B) as of the date determined under section 4.1(a) if he or she had not met
the service requirement described in section 4.1(a)(1) as of the transfer date.

 

  (2) Transfer into Position as Ineligible Employee. If an Employee who is an
Eligible Employee with respect to Plan benefits other than Retirement
Contributions (as defined in section 2.14(a)) transfers into a position of
employment in which he or she is no longer such an Eligible Employee, such
Employee shall not be entitled to—

 

  (A) make any Before-Tax Contributions under section 5.1(a), Roth Contributions
under section 5.1(b), or After-Tax Contributions under section 5.2, or

 

  (B) receive any Matching contributions under section 5.3 or
Collectively-Bargained Nonelective Employer Contributions under section 5.5,

with respect to Compensation earned after the date of transfer.

 

(b) Impact of Employment Transfers on Eligibility for Retirement Contributions.
This section 4.3(b) describes how employment transfers affect eligibility for
Retirement Contributions.

 

22



--------------------------------------------------------------------------------

  (1) Transfer into Position as Eligible Employee. Except as otherwise provided
in this section 4.3(b)(1), when an Employee transfers from a position of
employment in which he or she is not an Eligible Employee with respect to
Retirement Contributions (as defined in section 2.13(b)) into a position of
employment where he or she is such an Eligible Employee, the Employee shall
become a Participant with respect to Retirement Contributions—

 

  (A) immediately as of the transfer date if he or she is at least age 21 and
has completed one or more years of Vesting Service as of such transfer date; or

 

  (B) as of the date determined under section 4.1(b) if he or she did not meet
the requirements described in section 4.3(b)(1)(A) as of the transfer date.

However, if a nonunion Employee who is actively participating in a pay-based
defined benefit plan sponsored by the Company or an Affiliate transfers to a
position of employment with an Employer hereunder, such individual shall
continue as an active participant in such defined benefit plan and shall not be
treated as an Eligible Employee with respect to Retirement Contributions (except
as provided otherwise under section 2.14(b)(3)).

 

  (2) Transfer into Position as Ineligible Employee. If an Employee who is an
Eligible Employee with respect to Retirement Contributions (as defined in
section 2.14(b)) transfers into a position of employment in which he or she is
no longer such an Eligible Employee, such Employee shall not be entitled to any
Retirement Contributions under section 5.4 with respect to Compensation earned
after the date of transfer.

 

(c) Transfer of Plan Accounts. If a Member transfers to a position of employment
with a nonparticipating Affiliate that maintains a qualified retirement plan
under Code section 401(a) that will accept a transfer of the Participant’s
Account from this Plan, the Committee may, in its sole discretion, direct the
Trustee to transfer such Member’s Account to this other plan. The Trustee will
execute the transfer as soon as practicable after receiving appropriate
directions from the Committee.

4.4 Participation upon Reemployment

 

(a) General Rule. This section 4.4(a) describes when a former Employee who is
reemployed by an Employer can become a Participant with respect to Plan benefits
other than Retirement Contributions upon reemployment. If such former Employee
is reemployed as an Eligible Employee with respect to Plan benefits other than
Retirement Contributions (as defined in section 2.14(a)), he or she shall be
eligible to become a Participant with respect to such benefits—

 

23



--------------------------------------------------------------------------------

  (1) immediately upon reemployment if he or she had satisfied the service
requirement described in section 4.1(a)(1) as of such date; or

 

  (2) in all other cases, as of the date determined under section 4.1(a),
assuming such individual is treated as a new Employee under this Plan at the
time of his or her reemployment.

 

(b) Impact of Reemployment on Eligibility for Retirement Contributions. This
section 4.4(b) describes when a former Employee who is reemployed by an Employer
can become a Participant with respect to Retirement Contributions. If such
former Employee is reemployed as an Eligible Employee with respect to Retirement
Contributions (as defined in section 2.14(b)), he or she will become a
Participant with respect to Retirement Contributions—

 

  (1) immediately upon reemployment if—

 

  (A) such Employee was vested in his or her Retirement Contributions Account
under Article 7 upon his or her earlier Separation from Service (as defined in
section 3.1(e)(2)); or

 

  (B) such Employee is at least age 21 upon his or her reemployment and had
completed one or more years of Vesting Service as of his or her earlier
Separation from Service (as defined in section 3.1(e)(2)); or

 

  (2) in all other cases, as of the date determined under section 4.1(b).

 

24



--------------------------------------------------------------------------------

Article 5. Contributions and Allocations

5.1 Before-Tax Contributions

 

(a) Election by Participant. Each Eligible Employee (as defined in section
2.14(a)) who has met the participation requirements described in section 4.1(a)
may elect to have his or her Compensation reduced under a Pay Reduction
Agreement described in section 5.7, and to have this amount contributed on his
or her behalf as a Before-Tax Contribution to the Plan. Subject to the limits
described in sections 5.8(a) and 5.9 (and Appendix A or Appendix B, if
applicable), this reduction for Before-Tax Contributions shall be a specified
whole percentage of Compensation. Notwithstanding the above, in the interests of
managing nondiscrimination test results under section 5.8(b) for any Plan Year,
the Committee may, in its sole and absolute discretion, impose more restrictive
limits on the percentage of Compensation that may be contributed as Before-Tax
Contributions by Participants who are Highly Compensated Employees.

 

(b) Roth Contributions. Each Eligible Employee (as defined in section 2.14(a))
who has met the participation requirements described in section 4.1(a) may elect
to designate all or a part of his or her Before-Tax Contributions as Roth
Contributions. Such designation shall be prospective only and shall be made at
the time and in the manner specified by the Committee. Any election by a
Participant to designate all or part of is or her Before-Tax Contributions as
Roth Contributions shall remain in force until modified by the Participant or
until the Participant ceases to be eligible to participate in the Plan.

Amounts designated as Roth Contributions shall be included in the Participant’s
taxable income in the year of contribution, but unless otherwise noted, these
Roth Contributions shall be treated as Before-Tax Contributions for all other
purposes under this Plan.

 

(c) Catch-Up Contributions. Each Eligible Employee (as defined in section
2.14(a)) who has met the participation requirements described in section 4.1(a),
and who has attained age 50 before the end of the Plan Year, shall be eligible
to make a separate election of catch-up contributions in accordance with, and
subject to the limitations of, Code section 414(v). Such catch-up contributions
shall not be taken into account for purposes of the Plan provisions implementing
the required limitations of Code sections 402(g) and 415. In addition, the Plan
shall not be treated as failing to satisfy the provisions of the Plan
implementing the requirements of Code section 401(k)(3), 401(k)(11), 401(k)(12),
410(b), or 416, as applicable, by reason of making such catch-up contributions.

 

25



--------------------------------------------------------------------------------

(d) Payment to Trust Fund. The Employer shall contribute to the Trust Fund the
Before-Tax Contributions and Roth Contributions elected by its Eligible
Employees for each payroll period. These contributions shall be made as soon as
practicable after the payroll period, provided that in no event shall
contributions under this section for any Plan Year be made later than—

 

  (1) the date prescribed by law for the Employer to obtain a federal income tax
deduction for the Plan Year for which the contributions are made; or

 

  (2) the date required under ERISA, if earlier.

Contributions under section 5.1(a) shall be allocated to the Participant’s
Before-Tax Contributions Account and contributions under section 5.1(b) shall be
allocated to the Participant’s Roth Contributions Account.

5.2 After-Tax Contributions

 

(a) Election by Participant. Each Eligible Employee (as defined in section
2.14(a)) who has met the participation requirements described in section 4.1(a)
may elect to make After-Tax Contributions for each payroll period in an amount
specified by the Participant under a Pay Reduction Agreement described in
section 5.7. This reduction for After-Tax Contributions shall be a whole
percentage of Compensation (subject to the limits of section 5.9 and Appendix A
or Appendix B, if applicable). Notwithstanding the above, in the interests of
managing nondiscrimination test results under section 5.8(c) for any Plan Year,
the Committee may, in its sole and absolute discretion, impose more restrictive
limits on the percentage of Compensation that may be contributed as After-Tax
Contributions by Participants who are Highly Compensated Employees.

 

(b) Payments to the Trust Fund. After-Tax Contributions under this section 5.2
shall be paid to the Trust Fund as soon as practicable after the payroll period,
and in no event after the date required by ERISA. Contributions under this
section shall be allocated to the Participant’s After-Tax Contributions Account.

5.3 Matching Contributions

 

(a) Regular Matching Contributions. Except as provided in Appendix A and
Appendix B, each Employer shall make Matching Contributions on behalf of each of
its Participants for each payroll period in an amount equal to 50 percent of the
first 4 percent of Compensation contributed on behalf of the Participants for
each payroll period (but only with respect to Before-Tax Contributions under
section 5.1(a) or Roth Contributions under section 5.1(b)). However, an Employer
shall not make Matching Contributions with respect to Before-Tax Contributions
that a Participant separately elects to make as catch-up contributions pursuant
to section 5.1(c), regardless of whether any Before-Tax Contributions so elected
are categorized as catch-up contributions in accordance with Code
section 414(v).

 

26



--------------------------------------------------------------------------------

(b) True-Up Matching Contributions. Except as provided in Appendix A and
Appendix B, for each Plan Year, the Employer shall provide to each Participant
who is in active employment with the Company or an Affiliate on the last day of
the Plan Year an additional “true- up” Matching Contribution equal to the
difference (if any) between—

 

  (1) the Matching Contribution to which the Participant would have been
entitled under section 5.3(a) considering the amount of the Participant’s
Before-Tax Contributions and Roth Contributions for the entire Plan Year; and

 

  (2) the Matching Contribution made throughout such Plan Year on a pay period
by pay period basis.

This “true- up” Matching Contribution shall be made as soon as administratively
feasible following the end of each Plan Year (to be allocated to such
Participant’s Account as of the last day of such prior Plan Year). True-up
Matching Contributions will be invested pursuant to the investment elections
that are current at the time such contributions are made. In no event will
adjustments to the “true-up” Matching Contributions be made to reflect any
changes in investment performance which occur prior to the date such
contributions are actually made.

 

(c) Payments to the Trust Fund. Matching Contributions under this section 5.3
shall be paid to the Trust Fund at such time or times as the Employer may
determine, but not later than—

 

  (1) the date prescribed by law for the Employer to obtain a federal income tax
deduction for the Plan Year for which the contributions are made; or

 

  (2) the date required under ERISA, if earlier.

Contributions under this section shall be allocated to the Participant’s
Matching Contributions Account.

5.4 Retirement Contributions

 

(a) Eligibility. An Employee who qualifies as a Participant under section 4.1(b)
shall be entitled to a Retirement Contribution for the Plan Year if he or she
either—

 

  (1) is actively employed by the Company or an Affiliate on the last day of the
Plan Year; or

 

  (2) terminates employment before the last day of the Plan Year on account of
death or after reaching age 55.

 

27



--------------------------------------------------------------------------------

(b) Amount. For each Plan Year, an Employer shall make Retirement Contributions
to the Account of each of its Participants who meets the eligibility
requirements described in section 5.4(a) equal to the sum of—

 

  (1) 4 percent of such Participant’s eligible Compensation for the Plan Year;
and

 

  (2) 4 percent of such Participant’s eligible Compensation for the Plan Year in
excess of the Social Security Wage Base.

However, notwithstanding the above, only Compensation earned after an Eligible
Employee has become a Participant (as determined under section 4.1(b)) shall be
considered in determining the amount of Retirement Contributions under this
section 5.4(b).

 

(c) Payment to Trust Fund. Retirement Contributions under this section 5.4 shall
be paid to the Trust Fund at such time or times as the Employers may determine,
but not later than—

 

  (1) the date prescribed by law for the Employer to obtain a federal income tax
deduction for the Plan Year for which the contributions are made; or

 

  (2) the date required under ERISA, if earlier.

Contributions under this section shall be allocated to the Participant’s
Retirement Contributions Account.

5.5 Collectively-Bargained Nonelective Employer Contributions

 

(a) Eligibility. A collectively-bargained Employee who qualifies as an Eligible
Employee under section 2.14(d)(1) shall be entitled to Collectively-Bargained
Nonelective Employer Contributions for the Plan Year if he or she—

 

  (1) qualifies as a Participant for such Plan Year under section 4.1(a);

 

  (2) is covered by a collective-bargaining agreement that provides for such
contributions, as described in Appendix B; and

 

  (3) satisfies the additional eligibility requirements that apply to such
contributions (if any), as described in Appendix B.

 

(b) Amount. For each Plan Year, an Employer shall make Collectively-Bargained
Nonelective Employer Contributions to the Account of each of its Participants
who meet the eligibility requirements described in section 5.5(a) equal to the
amount determined under Appendix B.

 

28



--------------------------------------------------------------------------------

(c) Payment to Trust Fund. Collectively-Bargained Nonelective Employer
Contributions under this section 5.5 shall be paid to the Trust Fund at such
time or times as the Employers may determine, but not later than—

 

  (1) the date prescribed by law for the Employer to obtain a federal income tax
deduction for the Plan Year for which the contributions are made; or

 

  (2) the date required under ERISA, if earlier.

Contributions under this section shall be allocated to the Participant’s
Collectively-Bargained Nonelective Employer Contributions Account.

5.6 Rollover Contributions

 

(a) General Rule. This section 5.6(a) applies to the rollover of eligible
distributions other than Roth rollovers. In accordance with procedures
established by the Committee, an Eligible Employee may contribute cash amounts
attributable to eligible rollover distributions from:

 

  (1) a qualified plan described in Code section 401(a) or 403(a), including the
direct rollover of after-tax employee contributions made to such plan;

 

  (2) an annuity contract described in Code section 403(b); or

 

  (3) an eligible plan under Code section 457 that is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state.

An Eligible Employee may also contribute cash distributions from an individual
retirement account or annuity described in Code section 408(a) or (b) that are
eligible to be rolled over and would otherwise be includible in gross income.

The Committee may, in its sole and absolute discretion, direct the return of
rollover contributions to an Eligible Employee if the Committee determines that
such return is necessary to insure the continued qualification of the Plan under
Code section 401(a).

Rollover contributions shall be credited to the Eligible Employee’s Rollover
Contributions Account, except that a rollover of after-tax employee
contributions shall be credited to the Eligible Employee’s After-Tax Rollover
Contributions Account.

 

(b) Roth Rollover Contributions. In accordance with procedures established by
the Committee, an Eligible Employee may contribute a qualified Roth rollover to
the Plan including—

 

29



--------------------------------------------------------------------------------

  (1) a direct transfer from a designated Roth account under another qualified
plan described in Code section 401(a); or

 

  (2) an indirect transfer of the portion of a distribution from a designated
Roth account under another applicable retirement plan that would have been
includible in the Eligible Employee’s gross income if not for the rollover.

Amounts contributed to the Plan pursuant to this section 5.6(b) shall be
credited to the Eligible Employee’s Roth Rollover Contributions Account.

5.7 Pay Reduction Agreements

 

(a) General Rule. Except as provided in section 5.7(b), an Eligible Employee who
has satisfied the requirements to become a Participant section 4.1(a) can make
Before-Tax Contributions under section 5.1(a), Roth Contributions under section
5.1(b), catch-up contributions under section 5.1(c), and After-Tax Contributions
under section 5.2 only by filing with the Committee a Pay Reduction Agreement in
a manner specified by the Committee. Under this Pay Reduction Agreement, the
Eligible Employee’s Compensation may be reduced on a before-tax and/or after-tax
basis (as specified by the Eligible Employee) within the limits specified under
section 5.1 or section 5.2 (as applicable), and the Employer shall agree to
contribute these withheld amounts to the Plan on the Eligible Employee’s behalf
in accordance with section 5.1 or section 5.2 (as applicable).

The Pay Reduction Agreement shall be filed with the Committee at a time
specified by the Committee before the date on which it is to take effect. A
Participant’s Pay Reduction Agreement shall remain in effect until canceled or
amended.

 

(b) Automatic Enrollment for Newly Eligible Employees.

 

  (1) General Rule. Except as provided in Appendix A or Appendix B, an Eligible
Employee shall be treated as having filed a Pay Reduction Agreement authorizing
Before-Tax Contributions equal to 3 percent of Compensation, commencing as of
the first day of the month next following his or her satisfaction of the
eligibility requirements described in section 4.1(a) unless such Eligible
Employee affirmatively elects in advance of such date to contribute at a
different percentage, to contribute on a Roth or after-tax basis, or to decline
participation.

However, the Before-Tax Contribution rate for a nonunion Employee who was
eligible to participate in the Tegrant Investment and Retirement Plan on
December 31, 2012, and who becomes an Eligible Employee under this Plan as of
January 1, 2013, shall be set automatically at the rate required (if any) to
ensure that the sum of his or her Before-Tax Contributions and Roth
Contributions on January 1, 2013 are equal to 3 percent of Compensation (subject
to such Employee’s affirmative election to contribute in a different manner or
to decline participation).

 

30



--------------------------------------------------------------------------------

  (2) Notice. The Committee shall provide Eligible Employees with notice of the
automatic contribution feature at least 30 days in advance of the first payroll
deduction under section 5.7(b)(1).

 

(c) Suspension of Contributions. A Pay Reduction Agreement may be canceled by a
Participant at any time during the Plan Year by giving notice to the Committee
at a time and in a manner specified by the Committee. This notice shall be
effective, and the Pay Reduction Agreement shall be cancelled, as soon as
administratively practicable following the receipt of such notice by the
Committee. Any Participant who elects to suspend contributions pursuant to this
section 5.7(c) shall be eligible to resume contributions as of any later date by
filing with the Committee a new Pay Reduction Agreement, which shall be
effective as soon as administratively practicable following its receipt by the
Committee.

 

(d) Change in Contributions. A Pay Reduction Agreement may be amended by a
Participant to increase or decrease the percentage amount of the Participant’s
Before-Tax Contributions, Roth Contributions, or After-Tax Contributions by
giving notice to the Committee at a time and in a manner specified by the
Committee. This notice shall be effective as soon as administratively
practicable following the receipt of such notice by the Committee.

5.8 Limitations on Contributions

 

(a) Limit on Before-Tax Contributions. No Employer shall make Before-Tax
Contributions (which, for this purpose, shall also include Roth Contributions)
for any calendar year for any Member which, when aggregated with any previous
deferrals by the Member pursuant to any other cash or deferred arrangement
maintained by the Company or an Affiliate under Code section 401(k), are in
excess of $17,500 (or such greater amount as may be determined under Code
section 402(g)). To the extent that any Before-Tax Contributions are made in
contravention of the preceding sentence, such excess amounts (plus earnings or
minus losses, determined in the manner described below), shall be refunded to
the Member as soon as administratively practicable after the end of the Plan
Year, but no later than April 15 of the Plan Year following the Plan Year in
which the excess deferrals occurred.

In addition, if the limitation in Code section 402(g) would be exceeded by the
total of the Member’s Before-Tax Contributions under this Plan and deferrals for
the same calendar year made under any other cash or deferred arrangement
maintained by an employer other than an Affiliate, the excess amount designated
by the Member (or by the Employer on the Member’s behalf) shall be refunded to
the Member no later than April 15 following such calendar year. The amount of
excess deferrals refunded by the Plan shall not exceed the Member’s Before-Tax
Contributions for the calendar year.

 

31



--------------------------------------------------------------------------------

Refunds of excess deferrals under this section 5.8(a) shall be taken first from
the Member’s Roth Contributions Account, and then from the Member’s Before-Tax
Contributions Account (but only to the extent that the excess deferrals for such
Plan Year exceed the amount of the Member’s Roth Contributions for such Plan
Year).

Any refund required under this section 5.8(a) shall be adjusted for attributable
earnings and losses, as determined under section 6.5, up to the end of the Plan
Year for which the deferrals were made (and there shall be no adjustment for
earnings and losses for any period after the end of the Plan Year for which the
deferrals were made).

 

(b) Actual Deferral Percentage Test. The actual deferral percentage for each
Plan Year of the group of Highly Compensated Employees eligible to participate
in the Plan shall not exceed the greater of—

 

  (1) one and one-quarter times the actual deferral percentage of the group of
Nonhighly Compensated Employees for such Plan Year; or

 

  (2) the lesser of (A) two times the actual deferral percentage of the group of
Nonhighly Compensated Employees for such Plan Year or (B) two percentage points
plus the actual deferral percentage of the group of Nonhighly Compensated
Employees for such Plan Year.

The actual deferral percentage of each group of Eligible Employees for any Plan
Year shall be the average of the ratios (calculated separately for each Eligible
Employee in each group) of (i) the Before-Tax Contributions and Roth
Contributions made on behalf of each Eligible Employee for such Plan Year to
(ii) such Eligible Employee’s Compensation for the Plan Year. In the discretion
of the Committee, the Compensation used for this purpose may be limited to
Compensation for the portion of the Plan Year during which the Eligible Employee
satisfied the eligibility requirements of section 4.1(a), provided that this
alternative is applied uniformly to all Eligible Employees for the Plan Year.
Before-Tax Contributions and Roth Contributions shall be taken into account for
purposes of this test only if they are allocated to the Eligible Employee’s
Account as of a date within the Plan Year and are paid to the Trust Fund within
12 months after the end of the Plan Year.

To the extent necessary to conform to the limitation of this section 5.8(b), the
Committee shall reduce Before-Tax Contributions and Roth Contributions made on
behalf of the Highly Compensated Employees consistent with regulations issued
under Code section 401(k). Such reduction shall be effected by reducing
contributions made on behalf of Highly Compensated Employees in the order of the
dollar amount of such contributions, beginning with the Highly Compensated
Employees who elected the largest dollar amount of such contributions.

 

32



--------------------------------------------------------------------------------

Excess contributions determined under this section 5.8(b) shall be refunded to
the Member with the income thereon and without regard to any other provision in
the Plan. Refunds of excess contributions under this section 5.8(b) shall be
taken first from the Member’s Roth Contributions Account, and then from the
Member’s Before-Tax Contributions Account (but only to the extent that the
excess contributions for the Plan Year exceed the amount of the Member’s Roth
Contributions for such Plan Year).

The income that is refunded under this section 5.8(b) shall be calculated in
accordance with section 6.5 and applicable Treasury regulations or other
regulatory guidance. However, a refund under this section shall not include
income attributable to any period after the end of the Plan Year for which the
contributions were made.

A refund shall occur within the first two and one-half months after such Plan
Year, or as soon as practicable thereafter, but in no event later than 12 months
after the end of the Plan Year. A refund of excess contributions under this
section 5.8(b) shall be coordinated with any refund required under
section 5.8(a). Any Matching Contributions made with respect to Before-Tax
Contributions or Roth Contributions that are refunded pursuant to this section
5.8(b) shall be treated as a forfeiture (and shall be used to reduce future
Matching Contributions due under section 5.3 from the Employer of the affected
Member).

 

(c) Actual Contribution Percentage Test. The actual contribution percentage for
each Plan Year of the group of Highly Compensated Employees eligible to
participate in the Plan shall not exceed the greater of—

 

  (1) one and one-quarter times the actual contribution percentage of the group
of Nonhighly Compensated Employees for such Plan Year; or

 

  (2) the lesser of (A) two times the actual contribution percentage of the
group of Nonhighly Compensated Employees for such Plan Year or
(B) two percentage points plus the actual contribution percentage of the group
of Nonhighly Compensated Employees for such Plan Year.

The actual contribution percentage of each group of Eligible Employees for any
Plan Year shall be the average of the ratios (calculated separately for each
Eligible Employee in each group) of (i) the After-Tax and Matching Contributions
made on behalf of each Eligible Employee for such Plan Year to (ii) the Eligible
Employee’s Compensation for the Plan Year. In the discretion of the Committee,
the Compensation used for this purpose may be limited to Compensation for the
portion of the Plan Year during which the Employee satisfied the participation
requirements

 

33



--------------------------------------------------------------------------------

of section 4.1(a), provided that this alternative is applied uniformly to all
Eligible Employees for the Plan Year. After-Tax and Matching Contributions shall
be taken into account for purposes of this test only if they are allocated to
the Eligible Employee’s Account as of a date within the Plan Year, are paid to
the Trust Fund within 12 months after the end of the Plan Year, and (regarding
Matching Contributions only) are made on account of the Eligible Employee’s
Before-Tax Contributions (or Roth Contributions) for the Plan Year.

To the extent necessary to conform to the limitation described in this
section 5.8(c), the Committee shall reduce After-Tax and Matching Contributions
made on behalf of the Highly Compensated Employees in a manner similar to the
method described in section 5.8(b). Any After-Tax and Matching Contributions so
reduced (including allocable income) shall be refunded to the Member. The income
on After-Tax and Matching Contributions that are refunded under this
section 5.8(c) shall be calculated in accordance with section 6.5 and applicable
Treasury regulations or other regulatory guidance. However, a refund under this
section shall not include income attributable to any period after the Plan Year
for which the contributions were made.

Any refund made pursuant to this section 5.8(c) shall be paid without regard to
any other provision in the Plan. Each refund shall occur within the first two
and one-half months after the Plan Year, or as soon as practicable after that
date, but in no event later than 12 months after the end of the Plan Year. Any
refund of After-Tax and Matching Contributions shall be coordinated with any
forfeiture required under section 5.8(b) and shall not discriminate in favor of
those Highly Compensated Employees receiving such distributions.

 

(d) Special Testing Provisions.

 

  (1) For purposes of section 5.8(b), the actual deferral percentage of a Highly
Compensated Employee who is eligible for Before-Tax Contributions or Roth
Contributions under two or more plans described in Code section 401(k) that are
maintained by the Company or an Affiliate shall be determined as if all such
contributions were made under a single Plan, except as otherwise provided in
regulations under Code section 401(k).

For purposes of section 5.8(c), the actual contribution percentage of a Highly
Compensated Employee who is eligible to participate in two or more plans
providing for After-Tax or Matching Contributions (within the meaning of Code
section 401(m)) that are maintained by the Company or an Affiliate shall be
determined as if all these contributions are made under a single plan, except as
otherwise provided in regulations under Code section 401(m).

 

34



--------------------------------------------------------------------------------

  (2) For purposes of this section 5.8, the actual deferral percentages and
actual contribution percentages shall be determined by considering all
applicable contributions made under any other plans that are aggregated with
this Plan for purposes of Code sections 401(a)(4) and 410(b). If other plans are
permissively aggregated with this Plan for purposes of Code section 401(k) or
401(m), the aggregated plans must satisfy Code sections 401(a)(4) and 410(b) as
if they constituted a single plan.

 

  (3) In the discretion of the Committee, the actual contribution percentage for
a Participant may be determined by taking into account all or part of his or her
Before-Tax Contributions and Roth Contributions, provided that the requirements
in applicable Treasury regulations are satisfied.

 

  (4) In addition to the foregoing, if the Committee determines during the
course of the Plan Year that the actual deferral percentage test in
section 5.8(b) or the actual contribution percentage test in section 5.8(c)
might not be met for the Plan Year, the Committee may reduce, at any time, the
maximum percentage of Compensation at which Highly Compensated Employees may
elect Before-Tax Contributions, Roth Contributions, and/or After-Tax
Contributions to the percentage deemed necessary to satisfy the appropriate test
for the Plan Year. Any such limitation shall be treated as an employer-provided
limit with respect to these Highly Compensated Employees for purposes of
electing catch-up contributions pursuant to section 5.1(c).

 

  (5) The portion of the Plan that benefits Eligible Employees who are included
in collective bargaining units shall be tested separately from the portion of
the Plan that benefits Eligible Employees who are not covered by collective
bargaining units. In addition, when testing the portion of the Plan that
benefits Eligible Employees who are members of collective bargaining units,
(A) this portion of the Plan shall not be subject to the average contribution
percentage test described in section 5.8(c) and (B) the Committee may test each
bargaining unit separately under section 5.8(b) or may combine two or more
bargaining units into a single test (provided that any such combinations are
reasonable and reasonably consistent from year to year).

5.9 Limitation on Annual Additions

 

(a) General Limitation. Notwithstanding any other provision of this Article 4,
the Annual Additions (as defined in section 5.9(c)) with respect to a Member for
a Plan Year shall not exceed the lesser of—

 

  (1) $51,000, or any higher annual amount permitted under Code section 415(d);
or

 

  (2) 100 percent of the Member’s Compensation for the Plan Year.

 

35



--------------------------------------------------------------------------------

(b) Reduction in Annual Additions. If in any Plan Year a Member’s Annual
Additions exceed the limitation determined under section 5.9(a), such excess
shall not be allocated to the Member’s accounts in any other defined
contribution plan. Instead, the excess shall be taken first from the Member’s
subaccounts under this Plan as follows:

 

  (1) to the extent allowed by regulations, the Member’s After-Tax
Contributions, or any part thereof, shall be refunded to the Member, along with
any earnings attributable thereto;

 

  (2) to the extent allowed by regulations, the Member’s Before-Tax
Contributions, or any part thereof, shall be refunded to the Member, along with
any earnings attributable thereto;

 

  (3) to the extent allowed by regulations, the Member’s Roth Contributions, or
any part thereof, shall be refunded to the Member, along with any earnings
attributable thereto; and

 

  (4) the Matching Contributions that would have been allocated to the Member’s
Account but for this section 5.9 shall be placed in a suspense account.

Any amount held in a suspense account shall be used to reduce contributions by
the Employer for the next Plan Year. Such suspense account shall share in the
gains and losses of the Trust Fund on the same basis as other Accounts.

 

(c) Annual Additions. For purposes of this section, Annual Additions mean the
sum, credited to a Member’s Account under this Plan and the Member’s accounts
under all other qualified defined contribution plans maintained by the Company
or an Affiliate, of—

 

  (1) Company and Affiliate contributions;

 

  (2) forfeitures;

 

  (3) Employee contributions;

 

  (4) amounts allocated to an individual medical account (as defined in Code
section 415(l)) that is part of a defined benefit plan maintained by the Company
or an Affiliate; and

 

  (5) amounts (derived from contributions paid after December 31, 1985, in
taxable years ending after that date) attributable to post-retirement medical
benefits allocated to the separate account of a key employee (as defined in Code
section 419A(d)(3)) under a welfare benefit fund (as defined in Code
section 419(e)) maintained by the Company or an Affiliate.

 

36



--------------------------------------------------------------------------------

However, any amount described in section 5.9(c)(4) or (5) shall not be counted
as an Annual Addition in applying the rule in Code section 415(c)(1)(B) and
section 5.9(a)(2) of the Plan (limiting Annual Additions to 100 percent of
Compensation). In addition, restored forfeitures shall not be treated as Annual
Additions.

 

(d) Definition of Affiliate. In applying the limitations on contributions under
this section, an employer shall be treated as an Affiliate of the Company if, in
determining common control under Code section 414(b) and (c), the phrase “more
than 50 percent” were substituted for the phrase “at least 80 percent” each
place the latter appears in Code section 1563 and in the regulations under Code
section 414(c).

 

(e) IRS Regulations. This section 5.9 shall be interpreted and applied
consistently with the final regulations under Code section 415 that were adopted
by the Internal Revenue Service on April 5, 2007 (and all subsequent
modifications to such regulations). These regulations are hereby incorporated by
reference.

 

37



--------------------------------------------------------------------------------

Article 6. Investment Funds

6.1 Investment of Contributions

 

(a) Election of Investments. Each Participant shall elect to direct the
investment of all Plan contributions made on his or her behalf into any one or
more of the Funds in increments of 1 percent (except that the amount directed
into the Sonoco Stock Fund may not exceed 50 percent of such contributions). The
Participant shall make this election upon becoming a Participant by giving
notice in a manner specified by the Committee.

 

(b) Default Election. In the event that a Participant fails to make the election
described in section 6.1(a) upon first becoming a Participant, his or her
Account shall be invested in the Target Date Retirement Fund applicable to the
Participant (or similar Fund selected by the Investment Council in its sole
discretion). The Fund designated by the Investment Council under this section
6.1(b) is intended to be a qualified default investment arrangement under ERISA
section 404(c)(5) (and related regulations). As such, the Committee shall
provide a notice to Participants describing—

 

  (1) the circumstances under which contributions will be invested in the
default Fund selected by the Investment Council under this section 6.1(b);

 

  (2) the investment objectives, risk and return characteristics, and fees and
expenses related to the default Fund selected by the Investment Council under
this section 6.1(b);

 

  (3) the right of Participants to self direct the investment of their
contributions into the other Funds; and

 

  (4) where Participants can obtain explanations of the other Funds.

This notice shall be provided to each Participant at least 30 days in advance of
the date of the first investment that is made on the Participant’s under this
section 6.1(b) and at least 30 days in advance of each subsequent Plan Year.

 

(c) Changes in Elections. Each Participant may change his or her investment
election for future contributions at any time (in 1 percent increments) by
giving notice of such change to the Committee at a time and in a manner
specified by the Committee (subject to the limitation described in section
6.1(a) that no more than 50 percent of future contributions may be directed into
the Sonoco Stock Fund). This change shall be effective as soon as
administratively practicable following the receipt of such notice.

 

38



--------------------------------------------------------------------------------

6.2 Investment Transfers

Each Member may elect to transfer the assets in any Fund to any one or more of
the other Funds in 1 percent increments at any time by giving notice of such
transfer to the Committee at a time and in a manner specified by the Committee.
This transfer shall be effective as soon as administratively practicable
following the receipt of such notice.

6.3 Sonoco Stock Fund

 

(a) Dividends. Each Member (or Beneficiary) who has a portion of his or her
Account invested in Company Stock under the Sonoco Stock Fund may elect to have
any cash dividends attributable to such investments—

 

  (1) retained in the Sonoco Stock Fund and reinvested in Company Stock;

 

  (2) paid directly in cash to such Member (or Beneficiary); or

 

  (3) paid to the Trustee and distributed by the Trustee in cash to such Member
(or Beneficiary) no later than 90 days after the end of the Plan Year in which
such dividends are paid to the Trustee.

Any election by a Member or Beneficiary under this section 6.3(a) shall be made
at a time and manner prescribed by the Committee, but any procedures prescribed
by the Committee shall meet regulatory guidance issued under Code section 404(k)
and provide each Member and Beneficiary a reasonable opportunity to (A) make an
election before a dividend is paid or distributed to the Member or Beneficiary
and (B) change his or her election at least annually.

 

(b) Voting Rights. Each Member and Beneficiary may direct the Trustee how to
vote shares of Company Stock that are allocated to his or her Account. Full
shares of Company Stock shall be voted by the Trustee in accordance with any
such directions. Fractional shares shall be combined and voted by the Trustee in
a manner that reasonably reflects the voting directions of the Members and
Beneficiaries whose Accounts are credited with such fractional shares. The
Trustee shall vote all shares of Company Stock for which it does not receive
timely voting directions in the same proportion as those shares for which timely
voting directions were received.

For voting purposes, each Member and Beneficiary shall be a named fiduciary with
respect to the Company Stock that is allocated to his or her Account. Voting
directions from Members and Beneficiaries shall be made at a time and in a
manner prescribed by the Committee, and any procedures established by the
Committee for this purpose shall require the Trustee to hold voting directions
from Members and Beneficiaries in strict confidence. The Committee shall provide
the Trustee and each Member and Beneficiary with proxy materials and other
information that is identical to that provided to other shareholders.

 

39



--------------------------------------------------------------------------------

(c) Tender Offers. In the event of a tender offer to acquire Company Stock, the
Trustee will provide to each Member and Beneficiary who has a portion of their
Accounts invested in the Sonoco Stock Fund with—

 

  (1) information and material related to such offer; and

 

  (2) a form on which each such Member and Beneficiary can confidentially
instruct the Trustee whether to tender the Company Stock allocated to his or her
Account.

For Company Stock allocated to Accounts for which no timely tender instructions
are received by Members or Beneficiaries, the Trustee shall act in accordance
with the directions given with respect to the majority of the shares of Company
Stock for which timely directions were provided to the Trustee by Members and
Beneficiaries.

For purposes of any tender offer, each Member and Beneficiary shall be a named
fiduciary with respect to the Company Stock that is allocated to his or her
Account.

6.4 Plan Expenses

 

(a) Investment Fees. Except to the extent paid by an Employer in its sole
discretion, expenses attributable to the management and investment of each of
the Funds shall be charged against the respective Fund.

 

(b) Administrative Expenses. Except to the extent paid by an Employer in its
sole discretion, or except to the extent that fees for specific services (e.g.,
distributions or investment services) are assessed against the Account of
specific Members (as determined by the Committee in its sole discretion), all
fees paid to the Trustee for trustee services, all fees paid for recordkeeping
services performed by the Trustee or by any other third-party service provider,
and any other costs or expenses described in section 11.2 shall be paid out of
Trust Fund assets and charged against each Member’s Account in the same
proportion as the Member’s Account balance bears to the total balance of all
Accounts.

6.5 Valuation; Allocation of Investment Earnings and Losses

Following the end of each Valuation Date, the Trustee shall value all assets of
the Trust Fund, allocate net gains or losses, and process additions to and
withdrawals from Accounts in the following manner:

 

(a) The Trustee shall first compute the fair market value of securities and any
other assets comprising each Fund. Each Account shall be adjusted each Valuation
Date by applying the closing market price of the Fund on the current Valuation
Date to the share/unit balance of the Fund as of the close of business on the
current Valuation Date.

 

40



--------------------------------------------------------------------------------

(b) The Trustee shall then account for any request for additions or withdrawals
made to or from a specific designated Fund by any Member, including allocations
of contributions. In completing the valuation procedure described above, such
adjustments in the amount credited to such Accounts shall be made on the
Valuation Date to which the investment activity relates. Contributions received
by the Trustee pursuant to this Plan shall not be taken into account until the
Valuation Date coinciding with or next following the date when the contribution
was both actually paid to the Trustee and allocated among the Accounts of
Members.

It is intended that this section 6.5 shall operate to distribute among each
Account in the Trust Fund all income of the Trust Fund and changes in the value
of the assets of the Trust Fund.

6.6 Compliance with ERISA Section 404(c)

The Plan is intended to constitute a plan that satisfies the requirements of
ERISA section 404(c) and, as such, the Plan fiduciaries shall be relieved of
liability for losses that may result from a Member’s or Beneficiary’s investment
instructions. To the extent that any one Fund does not satisfy the requirements
of ERISA section 404(c), the protections thereunder shall continue to apply to
all other Funds which otherwise satisfy these requirements. The Committee and
Investment Council shall provide all information and take all other steps they
deem necessary and appropriate to comply with the requirements of ERISA section
404(c).

 

41



--------------------------------------------------------------------------------

Article 7. Vesting

7.1 Immediate Vesting in Certain Contributions

Each Member shall have a fully vested interest at all times in his or her
After-Tax Contributions Account, After-Tax Rollover Contributions Account,
Before-Tax Contributions Account, Paysop Account, Rollover Contributions
Account, Roth Contributions Account, Roth Rollover Contributions Account, and
Tuscarora Money Purchase Pension Plan Account.

7.2 Vesting Schedules for Matching Contributions

 

(a) General Rule. Except as otherwise provided in section 7.2(b), a Member shall
have at all times a Vested Percentage in his or her Matching Contributions
Account equal to 100 percent.

 

(b) Vested Percentage in Matching Contributions Account for Certain Union
Groups.

 

  (1) Menasha. A Member who is covered by the collective bargaining agreement in
effect between the Employer and the United Steel, Paper and Forestry, Rubber,
Manufacturing, Energy, Allied-Industrial and Service Workers International
Union, Local 273, covering union Employees at the USPMC - Menasha location will
have the Vested Percentage in his or her Matching Contributions Account
determined in accordance with the following schedule:

 

Years of Vesting Service

   Vested Percentage  

Fewer than 3

     0 % 

3 or more

     100 % 

Vesting Service under this section 7.2(b)(1) shall be determined under the
elapsed time vesting provisions described in section 3.1.

 

  (2) Orville. A Member who is covered by the collective bargaining agreement in
effect between the Employer and the United Steel, Paper and Forestry, Rubber,
Manufacturing, Energy, Allied-Industrial and Service Workers International
Union, Local 1-150, covering union Employees at the Orville location, will have
the Vested Percentage in his or her Matching Contributions Account determined in
accordance with the following schedule:

 

42



--------------------------------------------------------------------------------

Years of Vesting Service

   Vested Percentage  

Fewer than 1

     0 % 

1 but fewer than 2

     25 % 

2 but fewer than 3

     50 % 

3 but fewer than 4

     75 % 

4 or more

     100 % 

However, any Participant who is subject to this section 7.2(b)(2) shall have a
Vested Percentage of 100% if he or she experiences a Separation from Service
after November 15, 2009. Years of Vesting Service under this section 7.2(b)(2)
shall be determined under the elapsed time vesting provisions described in
section 3.1.

7.3 Vested Percentage in Retirement Contributions.

A Member’s Vested Percentage in his or her Retirement Contributions Account
shall be determined in accordance with the following schedule:

 

Years of Vesting Service

   Vested Percentage  

Fewer than 3

     0 % 

3 or more

     100 % 

Vesting Service under this section 7.3 shall be determined under the elapsed
time vesting provisions described in section 3.1.

7.4 Vested Percentage in Collectively-Bargained Nonelective Employer
Contributions.

 

(a) Tegrant Union Employees. Each Member of the unions listed below shall at all
times have a Vested Percentage in his or her Collectively-Bargained Nonelective
Employer Contributions Account equal to 100 percent:

 

  (1) the International Union of Operating Engineers, Local #465, representing
union Employees at Tegrant Corporation’s Butner, NC location;

 

43



--------------------------------------------------------------------------------

  (2) the International Association of Machinists and Aerospace Workers Union,
Local #1546, representing union maintenance Employees at Tegrant Corporation’s
Hayward, CA location;

 

  (3) the Teamsters Union, IBT Local #853, representing union production
Employees at Tegrant Corporation’s Hayward, CA location; and

 

  (4) the United Steel, Paper and Forestry, Rubber, Manufacturing, Energy,
Allied-Industrial and Service Workers International Union, Local #851,
representing union Employees at Tegrant Corporation’s Pardeeville, WI location.

 

(b) Other Eligible Union Groups. Except as provided in section 7.4(a), a Member
who is covered by a collective bargaining agreement that provides for
Collectively-Bargained Nonelective Employer Contributions, as specified in
Appendix B, shall have the Vested Percentage in his or her
Collectively-Bargained Nonelective Employer Contributions Account determined as
follows:

 

Years of Vesting Service

   Vested Percentage  

Fewer than 3

     0 % 

3 or more

     100 % 

 

(c) Elapsed Time Vesting Service. Vesting Service under section 7.4(b) shall be
determined under the elapsed time vesting provisions described in section 3.1
for Eligible Employees who are covered by a collective bargaining agreement in
effect between the Employer and one of the following unions:

 

  (1) the United Steel, Paper and Forestry, Rubber, Manufacturing, Energy,
Allied-Industrial and Service Workers International Union, Local 1517,
representing union Employees at the Company’s USPMC - DePere location;

 

  (2) the United Steel, Paper and Forestry, Rubber, Manufacturing, Energy,
Allied-Industrial and Service Workers International Union, Local 273,
representing union Employees at the USPMC - Menasha location; or

 

(d) Hours-Based Vesting Service. Vesting Service under section 7.4(b) shall be
determined under the hours-based vesting provisions described in section 3.2 for
Eligible Employees who are covered by a collective bargaining agreement in
effect between the Employer and one of the following unions:

 

  (1) the Chicago & Midwest Regional Joint Board Affiliate of Workers United,
SEIU, representing union Employees at the Company’s Edinburgh location; or

 

  (2) the Graphic Communications International Union Local 508M, representing
union Employees at the Company’s Franklin location.

 

44



--------------------------------------------------------------------------------

7.5 Accelerated Vesting.

Notwithstanding section 7.2, 7.3, or 7.4, and except as provided in section
7.5(b) below, a Member shall have a Vested Percentage equal to 100 percent if—

 

(a) the Member incurs a Separation from Service (as defined in section
3.1(e)(2)) or reaches a Termination Date (as defined in section 3.2(e)(3)) after
attaining age 55; or

 

(b) the Member dies after reaching age 55 while performing qualified military
service (as defined in Code section 414(u)).

7.6 Forfeitures

If a Member’s Matching Contributions Account, Retirement Contributions Account,
and/or Collectively-Bargained Nonelective Employer Contributions Account are not
yet fully vested upon the Member’s Separation from Service, any such nonvested
portion shall be forfeited as of the earlier of—

 

(a) the date the Member receives a complete distribution of his or her Vested
Balance; or

 

(b) the date on which the Member incurs five consecutive One-Year Periods of
Separation (as defined in section 3.1(e)(1)) or five consecutive One-Year Breaks
in Service (as defined in section 3.2(e)(2)), as applicable.

These forfeitures shall be used to defray reasonable administrative costs,
restore previous forfeitures to Accounts of reemployed Members under section
7.7(a), and reduce future Matching Contributions, Retirement Contributions,
and/or Collectively-Bargained Nonelective Employer Contributions due under the
Plan from the Employer of the affected Member, as determined by the Committee in
its sole and absolute discretion.

7.7 Treatment of Forfeitable Amounts

 

(a) General Rule. Except as otherwise provide in section 7.7(b), if a Member
incurs a Separation from Service (as defined in section 3.1(e)(2)) or reaches a
Termination Date (as defined in section 3.2(e)(3)), as applicable, before his or
her Vested Percentage is 100 percent, the portion of the Member’s Account that
was forfeited under section 7.6 shall be restored to the Member only if he or
she is reemployed by the Company or an Affiliate before incurring five
consecutive One-Year Periods of Separation (as defined in section 3.1(e)(1)) or
five consecutive One-Year Breaks in Service (as defined in section 3.2(e)(2)),
as applicable.

 

(b)

Orville Collective-Bargaining Unit. If a Member described in section 7.2(b)(2)
receives a distribution upon a Separation from Service that is less than the
value of the Member’s Account, and such Member is later reemployed by the
Company or an Affiliate prior to incurring five consecutive One-Year Periods of
Separation (as

 

45



--------------------------------------------------------------------------------

  defined in section 3.1(e)(1)), the portion of such Member’s Matching
Contributions Account that was forfeited under section 7.6 shall be restored
only if the Member repays to the Plan the full amount of the amount distributed
from his or her Matching Contributions Account within five years after the date
of the Member’s reemployment.

A Member’s repayment under this section 7.7(b) shall be credited to the Member’s
Account as soon as administratively practicable following the date of such
repayment. Any such repayment shall be invested in the Funds according to the
Member’s current election of investments pursuant to Article 6.

 

(c) Source of Restored Forfeitures. Forfeitures that are restored under this
section 7.7 shall be restored first from current forfeitures with respect to
Accounts of other Members. To the extent such other forfeitures are
insufficient, an additional Employer contribution shall be made.

7.8 Transfer of Employment.

If a Member transfers from a position of employment in which the Matching
Contributions and/or Collectively-Bargained Nonelective Employer Contributions
are subject to a vesting schedule under this Article 7 into a position of
employment in which any such future contributions will either vest immediately
under section 7.2(a) or be subject to a different vesting schedule under section
7.2(b) or 7.4, the Matching Contributions and/or Collectively-Bargained
Nonelective Employer Contributions made prior to any such transfer shall
continue to be subject to the vesting schedule that applied to such
contributions before the date of the Member’s transfer.

 

46



--------------------------------------------------------------------------------

Article 8. Distributions

8.1 Entitlement to Distribution upon Death of Member

 

(a) Death of Member. If a Member dies before the complete distribution of the
Vested Balance of his or her Account, the Beneficiary designated by the Member
shall be entitled to receive the remaining portion of the Vested Balance of such
Account in the form described in section 8.3(b), and as of the Valuation Date
provided in section 8.4(b).

 

(b) Designation of Beneficiary.

 

  (1) General Rule. Each Member may designate one or more persons as Beneficiary
to receive the remaining portion of the Vested Balance of the Member’s Account
in the event of his or her death. Each such designation shall be effective only
when filed in writing at a time and in a manner specified by the Committee, and
shall revoke all prior designations, subject to the provisions of section
8.1(b)(2).

 

  (2) Rule for Surviving Spouses. A Spouse to whom the Member was married on the
date of his or her death shall be the Member’s sole Beneficiary unless, prior to
the Member’s death, one or more other persons have been named pursuant to a
qualified alternate designation (as defined in section 8.1(b)(3)) made and filed
prior to the Member’s death in accordance with procedures prescribed by the
Committee. The consent of a Member’s Spouse shall not be required where—

 

  (A) the Committee determines that the required consent cannot be obtained
because there is no Spouse or the Member’s Spouse cannot be located;

 

  (B) the Committee determines that the Member is legally separated;

 

  (C) the Committee determines that the Member has been abandoned within the
meaning of local law and there is a court order to that effect; or

 

  (D) there exists any other circumstance (as determined by the Committee)
prescribed by law as an exception to the consent requirement.

 

  (3) Qualified Alternate Designation. A designation shall be a qualified
alternate designation only if—

 

  (A) the Member, in a signed written instrument, designates by name one or more
persons to be Beneficiary in lieu of, or along with, the Member’s surviving
Spouse;

 

47



--------------------------------------------------------------------------------

  (B) the Member’s surviving Spouse (if any), determined at the time of the
Member’s death, has consented in writing to the naming of such Beneficiary and
has acknowledged the effect of such consent; and

 

  (C) such consent is witnessed by a notary public or a Plan representative.

A qualified alternate designation may not be changed without spousal consent.
Any spousal consent to a qualified alternate designation shall be irrevocable.

 

  (4) Default Beneficiary. If no person is otherwise designated under this
subsection, if a designation is revoked in whole or in part, or if no designated
Beneficiary survives the Member, benefits payable under the Plan shall be paid
to the Member’s surviving Spouse, or if there is no surviving Spouse, to the
Member’s estate.

If any payment is made under the Plan to any Beneficiary in reasonable reliance
on (A) a written attestation by the Member of unmarried status, (B) a spousal
consent that on its face conformed to the requirements set forth above, or
(C) evidence establishing to the Committee’s satisfaction that a Member’s Spouse
could not be located at the time of a Beneficiary designation, the Plan’s
liability for death benefits shall be satisfied to the extent of such payment,
and the Plan shall have no liability to any Spouse to such extent.

 

  (5) Death of Beneficiary. If a Beneficiary who is entitled to receive payments
from the Trust Fund dies before receiving all payments due, any remaining
benefit shall be paid to the Beneficiary’s estate in a lump sum.

8.2 Distribution upon Separation from Service for Reasons Other Than Death

Upon a Member’s Separation from Service (as defined in section 3.1(e)(2)) for
reasons other than death, such Member shall be entitled to the Vested Balance of
his or her Account in the form described in section 8.3(a) (or 8.5, if
applicable), and as of the Valuation Date provided in section 8.4(a) (or 8.5, if
applicable).

8.3 Form of Benefit Payments

The forms of payment described in this section 8.3 are subject to the
restrictions contained in sections 8.4(c) and 8.6.

 

(a) Distribution upon Separation from Service. Except as otherwise provided in
section 8.5 (regarding special distribution provisions that apply to the
Tuscarora Money Purchase Pension Plan Account), a Member who is entitled to a
distribution under section 8.2 may elect to receive his or her Account—

 

  (1) in a lump sum payment;

 

48



--------------------------------------------------------------------------------

  (2) in up to five substantially equal annual installments (as elected by the
Member or the Beneficiary), with each installment payment equal to the Vested
Balance of the Account as of the payment date divided by the remaining number of
payments;

 

  (3) in quarterly or annual installments equal to a stated dollar amount or
stated number of installment payments from the Vested Balance of the Account (as
specified by the Member or Beneficiary), provided that each such payment is at
least $1,000; or

 

  (4) in partial withdrawals elected on an as-needed basis in an amount selected
by the Member or Beneficiary, provided that each such withdrawal (except the
final one) must equal or exceed $1,000.

A Member or Beneficiary who elects initially to receive distributions under
section 8.3(a)(2), (3), or (4) may elect to receive the remaining portion of the
Vested Balance of his or her Account at any time in a single lump sum payment.
In addition, a Member who has elected installment payments under section
8.3(a)(2) or (3) may also elect one or more partial withdrawals under section
87.3(a)(4) during the installment distribution period.

 

(b) Distribution upon Death. Except as otherwise provided in section 8.5
(regarding special distribution provisions that apply to the Tuscarora Money
Purchase Pension Plan Account), if distribution of a Member’s Account has
commenced to the Member under a payment form described in section 8.3(a)(2),
(3), or (4), the Beneficiary may either continue receiving those payments or
elect any other payment option available under section 8.3(a). Except as
otherwise provided in section 8.5, if distribution of a Member’s Account has not
already commenced to the Member, a Beneficiary entitled to payment under
section 8.1(a) may elect to receive distribution of the Vested Balance of the
Member’s Account in any of the payment forms permitted under section 8.3(a).

 

(c) Medium of Payment. Distributions under the Plan shall generally be made in
cash, except that a Member or Beneficiary may elect to receive all or a portion
of the Account that is invested in the Sonoco Stock Fund in the form of Company
Stock. (To the extent that a distribution of Company Stock results in a
fractional share, the value of any such fractional share shall be distributed in
cash.)

 

(d) Investment Gains and Losses. Amounts payable hereunder shall continue to
accrue earnings and losses under section 6.5 pending such payment.

 

49



--------------------------------------------------------------------------------

8.4 Time of Benefit Payments

 

(a) General Rule. Except as otherwise provided in section 8.4(c) (regarding the
distribution of small balances) or section 8.5 (regarding special distribution
provisions that apply to the Tuscarora Money Purchase Pension Plan Account),
distribution to a Member may commence as of the earliest practicable Valuation
Date following the Member’s Separation from Service (as defined in
section 3.1(e)(2)), or any later Valuation Date (but not later than the Member’s
latest allowable commencement date under section 8.7(a)), as the Member may
request. A Member requesting a distribution must file such request at a time and
in the manner specified by the Committee.

 

(b) Distribution Upon Death. Except as otherwise provided in section 8.4(c)
(regarding the distribution of small balances), a distribution to a Beneficiary
under section 8.1(a) may be made as of the earliest practicable Valuation Date
following the Member’s death, or any later Valuation Date (but no later than the
Beneficiary’s latest allowable commencement date under section 8.7(c)), as the
Beneficiary may request. A Beneficiary requesting a distribution must file such
request at the time and in the manner specified by the Committee.

 

(c) Small Amounts. Notwithstanding any other provision in this Article 8, if a
Member or Beneficiary is entitled to a distribution under this Article 8, and
the Vested Balance of the Member’s Account as of the first Valuation Date
coinciding with or next following the Member’s Separation from Service (as
defined in section 3.1(e)(2)) or death is not greater than $5,000, distribution
shall be made in a single sum payment as soon as practicable following such
Valuation Date.

If a Member becomes entitled to an automatic cashout under this section 8.4(c)
in excess of $1,000, and the Member does not elect a direct distribution or a
qualified rollover, the Committee shall arrange for a rollover distribution to
an individual retirement plan in the name of the Member. If no such plan exists
at the time of the rollover distribution, the Committee shall establish an
individual retirement plan for the benefit of the Member. (In all other cases,
an automatic cashout shall be distributed directly to the Member or Beneficiary,
as applicable).

8.5 Distribution of Tuscarora Money Purchase Pension Plan Account Balances

This section 8.5 applies to each Member who has a balance in the Tuscarora Money
Purchase Pension Plan Account.

 

(a) Distribution to the Member. If Member who has a balance in the Tuscarora
Money Purchase Pension Plan Account becomes entitled to a distribution under
section 8.2, the amount credited to such account shall be distributed to the
Member in accordance with this section 8.5(a).

 

  (1) Time of Payment. The time of payment of the Member’s Tuscarora Money
Purchase Pension Plan Account shall be determined under section 8.4(a) (or
section 8.4(c), if applicable).

 

50



--------------------------------------------------------------------------------

  (2) Normal Form of Payment.

 

  (A) Unmarried Members. Except as provided in sections 8.4(c) and 8.5(a)(3),
the Tuscarora Money Purchase Pension Plan Account belonging to a Member who is
not married on his or her Annuity Starting Date shall be distributed in the form
of a Single Life Annuity.

 

  (B) Married Members. Except as provided in sections 8.4(c) and 8.5(a)(3), the
Tuscarora Money Purchase Pension Plan Account belonging to a Member who is
married on his or her Annuity Starting Date shall be distributed in the form of
a Qualified Joint and Survivor Annuity.

 

  (3) Waiver Procedures. In lieu of the normal forms of payment specified in
section 8.5(a)(2), a Member may elect to receive his or her Tuscarora Money
Purchase Pension Plan Account in one of the optional payment forms specified in
section 8.5(a)(4). However, any such waiver by a Member who is married on his or
her Annuity Starting Date shall be subject to the waiver procedures described in
this section 8.5(a)(3).

 

  (A) General Rule. A married Member may elect, in a manner prescribed by the
Committee, to waive the Qualified Joint and Survivor Annuity and to elect
instead to receive his or her Tuscarora Money Purchase Pension Plan Account in
accordance with an optional form of payment described in section 8.5(a)(4).
Except as otherwise provided in section 8.5(a)(5), any such election must be
filed with the Committee within the 90-day period ending on the Member’s Annuity
Starting Date. For this election to be effective—

 

  (i) the Member’s Spouse must consent in writing to the election;

 

  (ii) the election and consent must specify the optional form of benefit;

 

  (iii) the election and the consent must designate a Beneficiary (if
applicable);

 

  (iv) the Member’s Spouse must acknowledge the financial consequences of the
consent; and

 

  (v) the Spouse’s consent must be witnessed by a notary public or a Plan
representative.

 

  (B) Exception to Consent Requirement. The consent of a Member’s Spouse shall
not be required where—

 

  (i) the Member elects the Qualified Optional Survivor Annuity;

 

51



--------------------------------------------------------------------------------

  (ii) the Committee determines that the required consent cannot be obtained
because there is no Spouse or the Member’s Spouse cannot be located;

 

  (iii) the Committee determines that the Member is legally separated;

 

  (iv) the Committee determines that the Member has been abandoned within the
meaning of local law and there is a court order to that effect; or

 

  (v) there exists any other circumstance (as determined by the Committee)
prescribed by law as an exception to the consent requirement.

 

  (C) Revocation and Modification. An election by a Member under
section 8.5(a)(3)(A) to waive the Qualified Joint and Survivor Annuity may be
revoked by the Member in writing without the consent of his or her Spouse at any
time during the election period. Any subsequent election by a Member to waive
the Qualified Joint and Survivor Annuity must comply with the requirements in
section 8.5(a)(3)(A).

 

  (4) Optional Forms of Payment. In lieu of the normal form of payment specified
in section 8.5(a)(2), a Member may elect to his or her Tuscarora Money Purchase
Pension Plan Account in accordance with one or more of the following payment
options:

 

  (A) a Single Life Annuity;

 

  (B) a Qualified Optional Survivor Annuity (but only for a Member who is
married on his or her Annuity Starting Date);

 

  (C) a Ten-Year Certain and Life Annuity: or

 

  (D) a lump sum payment.

Any such election made by a Member who is married on his or her Annuity Starting
Date must comply with the requirements of section 8.5(a)(3). Any such election
made by a Member who is not married on his or her Annuity Starting Date shall be
valid only if the Member is furnished with an explanation of the material
features of the optional payment form within the notice period described in
section 8.5(a)(5).

 

  (5) Notice and Explanation to Members. Except as otherwise provided in this
section 8.5(a)(5), the Committee shall provide to each Member who has a balance
in the Tuscarora Money Purchase Pension Plan Account, between 30 and 90 days
before the Member’s Annuity Starting Date, a written explanation of the
Qualified Joint and Survivor Annuity. This explanation shall describe—

 

52



--------------------------------------------------------------------------------

  (A) the terms and conditions of the Qualified Joint and Survivor Annuity and
the Qualified Optional Survivor Annuity;

 

  (B) the material features and relative values of other optional forms of
benefit available under the Plan;

 

  (C) the Member’s right to make (and the effect and financial consequences of)
a waiver of the Qualified Joint and Survivor Annuity;

 

  (D) the rights of the Member’s Spouse regarding a waiver of the Qualified
Joint and Survivor Annuity; and

 

  (E) the right of a Member to revoke a prior waiver of the Qualified Joint and
Survivor Annuity and the effect and financial consequences of such a revocation.

If the notice required under this section 8.5(a)(5) is not provided to the
Member at least 30 days before the Member’s Annuity Starting Date, the election
period described in section 8.5(a)(3)(A) shall end on the 30th day following the
date on which the explanation was provided. Subject to section 8.5(a)(3), a
Member may elect to waive the requirement that the explanation must be provided
at least 30 days before the Annuity Starting Date or at least 30 days before the
end of the election period (as applicable). In the event of such a waiver,
distribution of the Member’s benefits must commence more than seven days after
the explanation was provided.

 

(b) Distribution to Beneficiaries. If Member who has a balance in the Tuscarora
Money Purchase Pension Plan Account dies before receiving a complete
distribution of such account, any remaining distribution of such account to the
Member’s Beneficiary shall be made in accordance with this section 8.5(b).

 

  (1) Death Before the Annuity Starting Date.

 

  (A) Time of Payment. If a Member who is subject to this section 8.5(b) dies
before his or her Annuity Starting Date, the Member’s Tuscarora Money Purchase
Pension Plan Account shall be paid to the Member’s Beneficiary as of the date
determined under section 8.4(b) (or section 8.4(c), if applicable).

 

53



--------------------------------------------------------------------------------

  (B) Form of Payment.

 

  (i) Unmarried Member. If a Member dies before his or her Annuity Starting
Date, and such Member does not have a surviving Spouse at the time of his or her
death, the Member’s Tuscarora Money Purchase Pension Plan Account shall be
distributed to the Member’s Beneficiary in the form of a single lump sum
payment.

 

  (ii) Married Member. Except as otherwise provide in section 8.4(c) or section
8.5(b)(1)(C), if a Member dies before his or her Annuity Starting Date, and such
Member has a surviving Spouse at the time of his or her death, the Member’s
Tuscarora Money Purchase Pension Plan Account shall be distributed to the
Member’s surviving Spouse in the form of a Preretirement Survivor Annuity.

 

  (C) Waiver Procedures.

 

  (i) General Rule. A married Member who has a balance in the Tuscarora Money
Purchase Pension Plan Account may waive the Preretirement Survivor Annuity and
instead—

 

  (I) designate a Beneficiary other than his or her Spouse to receive such
account in the form of a lump sum payment after the Member’s death; or

 

  (II) elect to have such account distributed to the Spouse in the form of a
single lump sum payment after the Member’s death.

Any election by a married Member under this section 8.5(b)(1)(C) must be filed
with the Committee during the period that begins on the first day of the Plan
Year in which the Member attains age 35 and ends on the date of the Member’s
death. The Member’s waiver must be made in a manner prescribed by the Committee.
The Member’s Spouse must give written consent to the waiver that states the
optional payment form and/or the Beneficiary designated by the Member (as
applicable) and acknowledges the effect and financial consequences of the
waiver. The Spouse’s consent must be witnessed by a notary public or a Plan
representative.

 

  (ii) Exception to Consent Requirement. The consent of a Member’s Spouse shall
not be required where—

 

54



--------------------------------------------------------------------------------

  (I) the Committee determines that the required consent cannot be obtained
because there is no spouse or the Member’s spouse cannot be located;

 

  (II) the Committee determines that the Member is legally separated;

 

  (III) the Committee determines that the Member has been abandoned within the
meaning of local law and there is a court order to that effect; or

 

  (IV) there exists any other circumstance (as determined by the Committee)
prescribed by law as an exception to the consent requirement.

 

  (D) Revocation and Modification. A waiver made by a married Member under
section 8.5(b)(1)(C) may be revoked by the Member in writing without the consent
of his or her Spouse at any time during the waiver period. Any subsequent
election by a Member to waive the Preretirement Survivor Annuity must comply
with the requirements of section 8.5(b)(1)(C)(i) above.

 

  (E) Waiver By Spouse. Notwithstanding the above, a surviving Spouse who
becomes entitled to a Preretirement Survivor Annuity under section
8.5(b)(1)(B)(ii) may elect to waive this benefit and elect instead to receive
the Member’s Tuscarora Money Purchase Pension Plan Account in the form of a
single lump sum payment.

 

  (F) Notice to Employee.

 

  (i) In General. The Committee shall provide each Member, within the notice
period described below a written explanation of—

 

  (I) the terms and conditions of the Preretirement Survivor Annuity;

 

  (II) the Member’s right to make, and the effect and financial consequences of,
a waiver of the Preretirement Survivor Annuity;

 

  (III) the material features and relative values of the optional forms of
benefit;

 

  (IV) the rights of the Member’s Spouse regarding a waiver of the Preretirement
Survivor Annuity; and

 

55



--------------------------------------------------------------------------------

  (V) the right of the Member to revoke a prior waiver of the Preretirement
Survivor Annuity and the effect and financial consequences of a revocation.

 

  (ii) Notice Period. The Committee shall provide the notice described in
section 8.5(b)(1)(F)(i) within whichever of the following periods ends later—

 

  (I) the period beginning with the first day of the Plan Year in which the
Member attains age 32 and ending on the last day of the Plan Year preceding the
Plan Year in which the Member attains age 35; or

 

  (II) the period beginning on the first day the Member commenced participation
in the Plan and ending on the close of the 12-month period following
commencement of participation.

Notwithstanding the foregoing, if a Member terminates employment before age 35,
the notice shall be provided within one year following the Member’s termination.
If a Member again becomes an Employee of the Employer before age 35, the
Committee must again provide this notice within the period described in section
8.5(b)(1)(F)(ii)(I) or (II), whichever ends later. In no event shall the
Committee be required to provide notice to a Member who has no vested benefit
under the Plan after the Member has terminated employment with the Employer.

 

  (2) Death after the Annuity Starting Date. If distribution of the Member’s
Tuscarora Money Purchase Pension Plan Account has commenced to the Member in the
form of an annuity, benefits payable after the Member’s death (if any) shall be
made to the Member’s Beneficiary as survivor payments in accordance with the
form of payment in effect before the Member’s death.

8.6 In-Service Withdrawals

 

(a) General Rule. No Member shall make a withdrawal under the Plan prior to
incurring a Separation from Service (as defined in section 3.1(e)(2)) except to
the extent specifically provided in this section and section 8.6.

 

(b) Voluntary Withdrawals. A Member who is in active employment with the Company
or an Affiliate may withdraw all or part of his or her After-Tax Contributions
Account, After-Tax Rollover Contributions Account, and Rollover Contributions
Account. A withdrawal under this section 8.6(b) shall be charged against these
subaccounts on a pro rata basis.

 

56



--------------------------------------------------------------------------------

(c)

Age 59 1/2 Withdrawals. A Member who is in active employment with the Company or
an Affiliate, and who has attained age 59 1/2, may withdraw all or part of the
Vested Balance of his or her Account (excluding the portion of such Account that
is attributable to his or her Retirement Contributions Account,
Collectively-Bargained Nonelective Employer Contributions Account, and Tuscarora
Money Purchase Pension Plan Account). A withdrawal after age 59 1/2 shall be
charged on a pro rata basis against the various subaccounts from which a
withdrawal is permitted under this section 8.6(c).

 

(d) Hardship Withdrawals.

 

  (1) In General. A Member who is in active employment with the Company or an
Affiliate, may withdraw on account of hardship all or part of his or her
Before-Tax Contributions Account (excluding earnings allocated to such account
after 1988), all or part of his or her Roth Contributions Account (excluding
earnings allocated to such account), all or part of his or her Paysop Account,
and all or part of the Vested Balance of his or her Matching Contributions
Account.

A Member may make a hardship withdrawal under this section 8.6(d) only after
first exhausting withdrawals that are otherwise available to the Member under
sections 8.6(b) and (c).

 

  (2) Definition of Hardship. A withdrawal is on account of hardship only if it
is on account of an immediate and heavy financial need of the Member and the
amount withdrawn is necessary to satisfy such need.

 

  (A) Immediate and Heavy Financial Need. A distribution will be on account of
an immediate and heavy financial need only if it is on account of—

 

  (i) medical expenses described in Code section 213(d) incurred by the Member
or the Member’s spouse or dependents (as defined in Code section 152 without
regard to Code section 152(b)(1), 152(b)(2), and 152(d)(1)(B));

 

  (ii) costs directly related to the purchase (excluding mortgage payments) of a
principal residence of the Member;

 

  (iii) payment of tuition, related educational fees, and room and board
expenses for the next 12 months of post-secondary education for the Member or
the Member’s Spouse, children, or dependents (as defined in Code section 152
without regard to Code sections 152(b)(1), 152(b)(2), and 152(d)(1)(B));

 

57



--------------------------------------------------------------------------------

  (iv) the need to prevent the eviction of the Member from his or her principal
residence or foreclosure on the mortgage of the Member’s principal residence;

 

  (v) burial or funeral expenses for the Member’s deceased parent, Spouse,
children, or dependents (as defined in Code section 152 without regard to Code
section 152(d)(1)(B)); or

 

  (vi) expenses for the repair of damage to the Member’s principal residence
that would qualify for the casualty deduction under Code section 165 (determined
without regard to whether the loss exceeds 10 percent of adjusted gross income).

 

  (B) Necessary Amount. A hardship withdrawal will be deemed necessary to
satisfy an immediate and heavy financial need if—

 

  (i) the distribution does not exceed the amount of the Member’s immediate and
heavy financial need (including any amounts necessary to pay any federal, state,
or local income taxes or penalties reasonably anticipated to result from the
distribution);

 

  (ii) the Member has previously obtained all other distributions and loans
currently available to him or her under this Plan or any other plan maintained
by the Company or an Affiliate; and

 

  (iii) all plans of deferred compensation maintained by the Employer suspend
all Member contributions for the six-month period following receipt of the
hardship withdrawal (but only if the withdrawal is comprised, in whole or in
part, of Before-Tax and/or Roth Contributions).

 

  (C) Order of Withdrawals. A hardship withdrawal shall be charged on a pro rata
basis against the various subaccounts from which a withdrawal is permitted under
section 8.6(d)(1).

 

(e) Rules Governing Withdrawals.

 

  (1) A Member making a withdrawal must file a request with the Committee at the
time and in the manner specified by the Committee, and may be assessed a
processing fee as determined from time to time by the Committee.

 

  (2) The minimum amount of any withdrawal under this section 8.6 is $500 (or,
if less, the entire amount available for the particular withdrawal).

 

58



--------------------------------------------------------------------------------

  (3) A withdrawal under this section 8.6 shall be made as of the earliest
practicable Valuation Date following the date on which the request for
withdrawal is made.

 

  (4) A withdrawal under this section 8.6 shall be charged on a pro rata basis
to each Fund (other than the loan fund) in which the affected subaccounts are
invested.

8.7 Restrictions on Distributions

 

(a) Latest Allowable Commencement Dates.

 

  (1) General Rule. Except as provided in section 8.7(a)(2), distribution of a
Member’s Account shall commence no later than the April 1 of the calendar year
following the later of:

 

  (A)

the calendar year in which the Member attains age 70 1/2; or

 

  (B) the calendar year in which the Member incurs a Separation from Service (as
defined in section 3.1(e)(2)).

 

  (2)

5 Percent Owners. If a Member is a 5 percent owner (as described in Code
section 416(i)) at any time during the Plan Year ending in or with the calendar
year in which the Member attains age 70 1/2, distribution of the Member’s
Account shall commence no later than the April 1 of the calendar year following
the calendar year in which the Member attains age 70 1/2, regardless of whether
the Member has incurred a Separation from Service (as defined in section
3.1(e)(2)).

 

(b) Periodic Benefit Payments. No election under this Article 8 will be
effective unless the Member’s total benefit will be distributed over a period
that will not exceed—

 

  (1) the life of the Member;

 

  (2) the lives of the Member and the Member’s designated Beneficiary;

 

  (3) a period certain not extending beyond the life expectancy of the Member;
or

 

  (4) a period certain not extending beyond the joint life and last survivor
expectancy of the Member and the Member’s designated Beneficiary.

 

(c) Required Distributions Where Member Dies Before Entire Interest is
Distributed.

 

  (1) If benefits have commenced and the Member dies prior to receiving his or
her entire interest under the Plan, the remaining portion of such interest shall
be distributed to his or her designated Beneficiary at least as rapidly as under
the method of distribution selected by the Member.

 

59



--------------------------------------------------------------------------------

  (2) Except as provided in sections 8.7(c)(3) and (4), if the Member dies prior
to the commencement of benefits under the Plan, any such remaining interest
payable shall be fully paid within the five-year period following his or her
death.

 

  (3) If—

 

  (A) any portion of the Member’s benefits is payable to a designated
Beneficiary,

 

  (B) such portion will be distributed over the life of the designated
Beneficiary or over a period not extending beyond the life expectancy of the
Beneficiary, and

 

  (C) such distributions begin not later than December 31 of the calendar year
following the calendar year in which the Member’s death occurred, or such later
date as the Secretary of the Treasury may by regulations prescribe,

the portion referred to in section 8.7(c)(3)(A) shall be treated as distributed
within the time required under section 8.7(c)(2).

 

  (4)

If the designated Beneficiary referred to in section 8.7(c)(3)(A) is the
surviving Spouse of the Member, the date on which distributions are required to
begin under section 8.7(c)(3)(C) shall not be earlier than December 31 of the
calendar year in which the Member would have attained age 70 1/2.

 

  (5) For purposes of this section 8.7(c), a Member’s designated Beneficiary
shall be determined based on the Beneficiaries as of the Member’s date of death
who remain Beneficiaries as of September 30 of the calendar year following the
calendar year in which the Member dies.

 

(d) Minimum Distribution Amount. If a distribution is required under this
section 8.7, the minimum amount that must be distributed each calendar year
shall be determined under Code section 401(a)(9) and Treasury Regulations
sections 1.401(a)(9)-1 through 1.401(a)(9)-9.

8.8 Direct Transfers

 

(a) General Rule. Notwithstanding any provision of the Plan to the contrary, a
distributee may elect, at the time and in the manner prescribed by the
Committee, to have any portion of an eligible rollover distribution paid
directly to an eligible retirement plan specified by the distributee in a direct
rollover.

 

60



--------------------------------------------------------------------------------

(b) Definitions.

 

  (1) Eligible rollover distribution means any distribution of all or any
portion of the balance to the credit of the distributee, except that an eligible
rollover distribution does not include—

 

  (A) any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee’s designated beneficiary, or for a
specified period of ten years or more;

 

  (B) any distribution to the extent such distribution is required under Code
section 401(a)(9);

 

  (C) except as provided below, the portion of any distribution that is not
includible in gross income (determined with regard to the exclusion for net
unrealized appreciation with respect to employer securities); and

 

  (D) the portion of any distribution that represents a hardship withdrawal
pursuant to section 8.6(d).

Notwithstanding section 8.8(b)(1)(C), a portion of a distribution shall not fail
to be an eligible rollover distribution merely because the portion consists of
the Participant’s After-Tax Contributions Account or After-Tax Rollover
Contributions Account. Any such amounts may be transferred to (i) a qualified
trust described in Code section 401(a) or an annuity contract described in Code
section 403(b) that agrees to separately account for amounts so transferred
(including separately accounting for the portion of such distribution which is
includible in gross income and the portion of the distribution which is not
includible in gross income); (ii) an individual retirement account described in
Code section 408(a); or (iii) an individual retirement annuity (other than an
endowment contract) described in Code section 408(b).

In addition, a portion of a distribution from a Member’s Roth Contributions
Account or Roth Rollover Contributions Account does not fail to be an eligible
rollover distribution merely because the portion is not includible in the
distributee’s gross income (determined without regard to the rollover). However,
such portion may only be transferred to a Roth IRA or directly transferred to a
designated Roth account under a Code section 401(a) plan or a Code section
403(b) plan that agrees to account separately for the amounts so transferred,
including separately accounting for the portion of such distribution that is
includible in gross income and the portion such distribution that is not so
includible.

 

61



--------------------------------------------------------------------------------

  (2) Eligible retirement plan means—

 

  (A) an individual retirement account described in Code section 408(a);

 

  (B) an individual retirement annuity described in Code section 408(b);

 

  (C) an annuity plan described in Code section 403(a);

 

  (D) a qualified trust described in Code section 401(a);

 

  (E) an annuity contract described in Code section 403(b);

 

  (F) an eligible plan under Code section 457(b) that is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state and that agrees to account separately for
amounts transferred into such plan from this Plan; and

 

  (G) an individual retirement arrangement described in Code section 408A.

 

  (3) Distributee means a Participant or former Participant. In addition, the
Participant’s or former Participant’s surviving Spouse and the Participant’s or
former Participant’s Spouse or former Spouse who is the alternate payee under a
qualified domestic relations order (as defined in Code section 414(p)) are
distributees with regard to the interest of the Spouse or former Spouse.

In addition, a non-Spouse Beneficiary may elect, at a time and in a manner
prescribed by the Committee, to have any portion of a distribution from the Plan
paid directly to an eligible retirement plan specified by the non-Spouse
Beneficiary in a direct trustee-to-trustee transfer. However, in the case of any
such distribution to a non-Spouse Beneficiary, an eligible retirement plan shall
mean an individual retirement account described in Code section 408(a) or an
individual retirement annuity described in Code section 408(b).

 

  (4) Direct rollover means a payment by the Plan to the eligible retirement
plan specified by the distributee.

8.9 Rehired Member

In the event that a Member who has had a Separation from Service (as defined in
section 3.1(e)(2)) is rehired by the Company or an Affiliate before having
received a complete distribution of the Vested Balance of his or her Account,
further distribution of the Member’s Account shall be suspended, and the
undistributed balance shall continue to be held in the Account until the Member
is again entitled to a distribution under this Article 8.

 

62



--------------------------------------------------------------------------------

8.10 Distributions on Account of Military Service

A Member who is performing service in the uniformed services (as defined in
chapter 43 of title 38 of the U.S. Code) for a period of more than 30 days shall
be treated has having severed from employment under Code section
401(k)(2)(B)(i)(I) during such period of service and may elect to receive all or
part of his or her Before-Tax Contributions Account and Roth Contributions
Account in a lump sum payment. If a Member elects to receive a distribution
pursuant to this section 8.10, the Member shall be prohibited from making any
contributions to the Plan and all other plans maintained by the Company and its
Affiliates for six months after the date of the distribution.

 

63



--------------------------------------------------------------------------------

Article 9. Loans to Members

9.1 Committee Authorized to Make Loans

Upon application of a Member who is in active employment with the Company or an
Affiliate, the Committee may direct the Trustee to make a cash loan to the
Member from the Vested Balance of his or her Account (excluding the portion of
such Account that is attributable to the Member’s Retirement Contributions
Account and Tuscarora Money Purchase Pension Plan Account). Whether these loans
are made, as well as their amounts and terms, shall be in the sole discretion of
the Committee, subject to the provisions of this Article.

(Loans shall also be available on a reasonably equivalent basis to a Member or a
Beneficiary who is a “party in interest” (as defined in ERISA section 3(14)).)

9.2 Amount of Loans

 

(a) Maximum Amount. The maximum amount of any loan permitted under this Article
(when added to the outstanding loan balance of all loans to the Member under
this Plan and any other qualified retirement plan maintained by the Company or
an Affiliate) shall be the lesser of—

 

  (1) $50,000, reduced by the excess (if any) of—

 

  (A) the highest outstanding balance of loans from this Plan or any other
qualified retirement plan maintained by the Company or an Affiliate during the
one-year period ending on the day before the loan was made; over

 

  (B) the outstanding balance of loans from this Plan and any other qualified
retirement plan maintained by the Company or an Affiliate on the date the loan
is made; or

 

  (2) 50 percent of the Member’s Vested Balance at the relevant time.

 

(b) Minimum Amount. The minimum amount of any loan made under this Article shall
be $1,000.

 

(c) Collateral. A portion of the Member’s Account equal to the amount of the
loan shall be used as collateral to secure the loan.

 

(d) Number of Loans. A Member may have up to two general purpose loans, or one
general purpose loan and one residential loan, outstanding from this Plan at any
one time.

 

64



--------------------------------------------------------------------------------

9.3 Interest

Each loan made under the Plan shall bear a reasonable rate of interest
established by the Committee in a uniform and nondiscriminatory manner on the
basis of rates currently charged by commercial lenders for loans made in similar
circumstances.

9.4 Term

A loan shall be for the term (in whole month increments) requested by the Member
or Beneficiary, but shall not exceed five years (or 20 years, in the case of a
loan for the acquisition of the Member’s principal residence).

9.5 Repayment

 

(a) Equal Installments. Loans shall be repaid in equal installments, one per
payroll period, representing a combination of interest and principal sufficient
to amortize the loan during its term (plus any reasonable processing fees, as
determined by the Committee).

 

(b) Active Members. Payments by active Members shall be made each payroll period
through payroll withholding. If the payroll period for an active Member changes,
the loan installments determined under section 9.5(a) shall be adjusted to
reflect the change.

 

(c) Inactive Members and Beneficiaries. A Member who has an outstanding loan
upon his or her Separation from Service may continue making payments on a
monthly basis by an automatic debit to such Member’s personal bank account.

 

(d) Prepayment. Prepayments of the entire loan balance in a manner acceptable to
the Trustee may be made without penalty. Partial prepayments are not allowed.

 

(e) Default. If a Member fails to make an installment payment required by this
section by 90 days after the date on which such installment is first due, the
loan may be declared in default and shall then become immediately due and
payable in full. If the Member does not then repay the full loan balance, his or
her Account shall be offset by the unpaid loan balance at the earliest time
permitted by law.

 

(f) Suspension of Payments during Military Leave. Each Member may elect to
suspend his or her loan repayments while on unpaid military leave covered under
the Uniformed Services Employment and Reemployment Rights Act of 1994. In such
event, the loan term will be extended by the length of the suspension and
interest will not accrue during the period of the leave.

9.6 Loans Treated as Plan Investments

 

(a)

Charge to Accounts and Funds. Loan proceeds distributed to a Member shall be
charged on a pro rata basis against the various subaccounts from which a loan is
permitted under section 9.1. Additionally, loan proceeds distributed to the
Member

 

65



--------------------------------------------------------------------------------

  shall be charged, on a pro rata basis, to each Fund in which the affected
subaccount is invested. The amount distributed to a Member shall be equal to the
face value of the loan less any origination or other fee assessed in connection
with making the loan.

 

(b) Loan Fund. A promissory note equal to the face value of the loan shall then
be credited as an asset of an individual loan fund established in the Member’s
name. The value of a Member’s Account shall include the amount of principal and
accrued interest remaining to be paid under this note.

 

(c) Credit to Accounts and Funds. As soon as reasonably practicable following
receipt of loan repayments, the Trustee shall credit principal and interest
repayments to the subaccounts of the Member’s Account from which the loan was
initially withdrawn on a pro rata basis. The amount of the loan repayment
(including principal and interest) shall be invested in the Funds in accordance
with the investment election last submitted by the Member or Beneficiary under
Article 6.

9.7 Documents

No loan under this Article shall be made until the Member or Beneficiary has—

 

(a) completed a loan application setting forth any information the Committee
deems appropriate;

 

(b) agreed to a promissory note designating the Trustee as payee and stating the
amount, term, repayment schedule, interest rate, and other terms and conditions
consistent with this Article;

 

(c) authorized and directed that the Employer shall withhold each payroll
period, and remit to the Trustee, the installment amounts determined under
section 9.5(a); and

 

(d) granted a conditional security interest in the Member’s Account to the
Trustee as security for repayment of the loan.

All such steps shall be completed by submitting the appropriate forms or as
otherwise directed by the Committee.

 

66



--------------------------------------------------------------------------------

Article 10. Amendment and Termination

10.1 Amendment and Termination

The Company expects the Plan to be permanent, but the Company must necessarily
and does hereby reserve the right to amend or modify in any respect, or to
terminate, the Plan at any time, for any reason whatsoever, by written
resolution of the Company’s Board. Any such amendments to the Plan may be made
retroactively if necessary or appropriate to maintain the Plan as a plan meeting
the requirements of Code section 401(a).

In addition, the Committee shall have the authority to adopt in writing any
amendment that is not expected to significantly alter the Plan’s contribution
provisions or increase its expense.

No amendment of the Plan shall cause any part of the Trust Fund to be used for,
or diverted to, purposes other than the exclusive benefit of the Members or
their Beneficiaries. No plan amendment may decrease the accrued benefit of any
Member. Retroactive plan amendments may not decrease the accrued benefit of any
Member determined as of the time the amendment was adopted.

No amendment may eliminate or reduce an early retirement benefit or a
retirement-type subsidy (as defined in Treasury regulations), or eliminate an
optional form of benefit with respect to benefits attributable to service before
the amendment, except as permitted under Code section 411(d)(6).

10.2 Vesting on Termination or Partial Termination

Upon a complete or partial termination of the Plan or complete discontinuance of
contributions to the Plan (within the meaning of Treasury Regulation
section 1.411(d)-2), no further contributions shall be made under the Plan on
behalf of affected Members; the Account of each Member (or, in the case of a
partial termination, each affected Member within the meaning of Treasury
Regulation section 1.411(d)-2) shall fully vest; and the Accounts of any
affected Members shall be distributed at the time and in the manner specified in
Article 8.

10.3 Merger, Consolidation, or Transfer

In the case of any merger or consolidation of the Plan with, or any transfer of
assets and liabilities of the Plan to, any other plan, provision shall be made
so that each Member would, if the Plan were then terminated, receive a benefit
immediately after the merger, consolidation, or transfer that is equal to or
greater than the benefit the Member would have been entitled to receive
immediately before the merger, consolidation, or transfer if the Plan had then
been terminated.

 

67



--------------------------------------------------------------------------------

Article 11. Administration

11.1 Plan Administrator and Fiduciary

 

(a) Plan Administrator. The general administration of the Plan shall be carried
out by the Committee, which shall act as the “plan administrator” within the
meaning of Title I of ERISA.

The Committee shall consist of at least three, but no more than seven,
individuals who will serve as members of the Committee by virtue of their job
titles, as specified in a resolution adopted by the Board. A Committee member
will lose his or her status as such when he or she ceases to hold the job title
by virtue of which he or she is a member. In addition, a Committee member may
resign at any time by written resignation from his or her job title, submitted
to the Company and the Committee. The successor to such job title will then
become the successor Committee member.

 

(b) Fiduciaries. Plan fiduciaries will have the powers and duties described in
this section 11.1(b), and may delegate such duties to the extent permitted under
ERISA section 402.

 

  (1) The Board. The fiduciary duties of Board members are limited to the
adoption of resolutions indicating (i) which Employees (by job title) will serve
as members of the Committee; and (ii) which Employees (by job title) will serve
as members of the Investment Council.

 

  (2) The Employers. The fiduciary duties of the Company and other Employers
hereunder are limited to (i) making contributions to the Plan in the amounts
determined by the Committee; and (ii) executing documents by which the Plan is
governed.

 

  (3) The Trustee. The fiduciary duties of the Trustee are those enumerated in
the Trust Agreement.

 

  (4) The Investment Council. The Investment Council shall consist of at least
three, but no more than seven, individuals who will serve as members of the
Investment Council by virtue of their job titles, as specified in a resolution
adopted by the Board. An Investment Council member will lose his or her status
as such when he or she ceases to hold the job title by virtue of which he or she
is a member. In addition, a member of the Investment Council may resign at any
time by written resignation from his or her job title, submitted to the Company
and the Investment Council. The successor to such job title will then become the
successor Investment Council.

 

68



--------------------------------------------------------------------------------

The Investment Council has primary responsibility for the investment of Plan
assets including (i) the power to select and remove the Trustee; (ii) the power
to select and remove investment managers (and to determine how Plan assets will
be allocated among the Trustee and any such investment managers); (iii) the
obligation to maintain a written investment policy; (iv) the obligation to
determine which Funds will be available under the Plan (to the extent that this
responsibility is not delegated to the Trustee or one or more investment
managers); and (v) the obligation to evaluate the performance of investment
managers and Funds.

 

  (5) The Committee. The Committee shall have the duties described in
sections 11.6 through 11.10.

11.2 Specialists and Expenses

 

(a) The Committee and/or Investment Council may employ any counsel, auditors,
and other specialists, and obtain any clerical, actuarial, and other services,
and purchase products which are appropriate and helpful in carrying out the
provisions of the Plan. Except to the extent paid by the Company or an Affiliate
in its sole and absolute discretion, these fees and expenses shall be paid by
the Trust Fund.

 

(b) The Company or an Affiliate may initially pay any expense that normally
would be a charge on the Trust Fund and later obtain reimbursement from the
Trust Fund.

 

  (1) This even applies in cases where at the time of the initial payment of the
expense, it is not clear that the Company or Affiliate may lawfully seek
reimbursement from the Trust Fund, but such legal right to reimbursement is
later clarified.

 

  (2) It is specifically anticipated that there may be situations, such as
litigation, where the Company or an Affiliate might choose to bear costs
initially, but later obtain reimbursement many years after the costs were
incurred. Such delayed reimbursements shall be permissible.

 

(c) Each member of the Committee and Investment Council who is also a full-time
Employee of the Company or an Affiliate shall not receive additional
compensation for his or her services as a member of the Committee or Investment
Council. Any other member of the Committee or Investment Council may receive
compensation for services as a member, to be paid from the Trust Fund to the
extent not paid by the Company or an Affiliate in its sole and absolute
discretion. Any member of the Committee or Investment Council may also receive
reimbursement from the Trust Fund to the extent not paid by the Company or an
Affiliate in its sole and absolute discretion for expenses properly and actually
incurred.

11.3 Records

All resolutions, proceedings, acts, and determinations of the Committee and
Investment Council shall be recorded in writing. All such records, together with
any documents and instruments as may be necessary for the administration of the
Plan, shall be preserved in the custody of the Committee or Investment Council.

 

69



--------------------------------------------------------------------------------

11.4 Manner of Action

Subject to the terms of the Plan, the Committee and Investment Council may from
time to time in its discretion establish rules for the conduct of their affairs
and the exercise of the duties imposed upon them under the Plan.

A majority of the members of the Committee or Investment Council at the time in
office shall constitute a quorum for the transaction of business. All
resolutions adopted and other actions taken by the Committee or Investment
Council shall be by a majority vote of their members taken either at a meeting
or by polling all such members.

The Committee or Investment Council may certify to the Trustee, by majority vote
or action as provided for herein, the name of one member of the Committee or
Investment Council who is authorized to act on its behalf in its relationship
with the Trustee. The Trustee is authorized to act pursuant to the written
instructions of any member of the Committee or Investment Council so designated.

11.5 Assistance

The Committee and Investment Council, in its sole and absolute discretion, may
delegate any of its powers and duties under this Plan to one or more individuals
or committees. In such a case, every reference herein to the Committee or
Investment Council shall be deemed to include such individuals as to matters
within their jurisdiction.

The Committee and Investment Council shall also have the authority and
discretion to engage an administrative delegate who shall perform, without
discretionary authority or control, administrative functions within the
framework of policies, interpretations, rules, practices, and procedures made by
the Committee or Investment Council.

Any action made or taken by the administrative delegate may be appealed by an
affected Member or Beneficiary to the Committee in accordance with the claims
review procedures provided in section 11.7. Any decisions that call for
interpretations of Plan provisions not previously made by the Committee shall be
made only by the Committee. The administrative delegate shall not be considered
a fiduciary with respect to the services it provides. Notwithstanding the
foregoing, the administrative delegate shall not be relieved of any liability to
the Plan or an Employer, Member, or Beneficiary arising from any action (or
failure to act) that is judicially determined to result from the administrative
delegate’s gross negligence or willful misconduct.

In addition, the Investment Council may, at its discretion, appoint one or more
investment managers, each of whom will have full power and authority to manage,
acquire, or dispose (or direct the Trustee with respect to acquisition or
disposition) of any Plan asset under its control. For purposes of this section,
“investment manager” means any person, firm, or

 

70



--------------------------------------------------------------------------------

corporation who is a registered investment adviser under the Investment Advisers
Act of 1940, a bank, or an insurance company, and who (a) has the power to
manage, acquire, or dispose of Plan assets, and (b) acknowledges in writing his
or her fiduciary responsibility to the Plan.

11.6 Administration

The Committee shall have all powers necessary or appropriate to carry out the
provisions of the Plan. It may, from time to time, establish rules for the
administration of the Plan and the transaction of the Plan’s business.

In making any determination or rule, the Committee shall pursue uniform policies
established by it. The Committee shall not discriminate in favor of or against
any Member. The Committee shall have the exclusive right to make any finding of
fact necessary or appropriate for any purpose under the Plan including, but not
limited to, the determination of the eligibility for and the amount of any
benefit payable under the Plan.

The Committee shall have the right to interpret the terms and provisions of the
Plan and to determine any and all questions arising under the Plan or in
connection with the administration thereof, including, without limitation, the
right to remedy or resolve possible ambiguities, inconsistencies, or omissions,
by general rule or particular decision. The Committee shall make, or cause to be
made, all reports or other filings necessary to meet the reporting, disclosure,
and other filing requirements of ERISA that are the responsibility of “plan
administrators” under ERISA.

To the extent permitted by law, all findings of fact, determinations,
interpretations, and decisions of the Committee shall be conclusive and binding
upon all persons having or claiming to have any interest or right under the
Plan.

In carrying out its responsibilities hereunder, the Committee shall have the
utmost discretion permitted by law.

11.7 Appeals from Denial of Claims

If any claim for benefits under the Plan is wholly or partially denied, the
claimant shall be given notice of the denial. This notice shall be in writing
within a reasonable period of time after receipt of the claim by the Committee.
This period will not exceed 90 days after receipt of the claim, except that if
the Committee determines that special circumstances require an extension of
time, the period may be extended up to an additional 90 days. Written notice of
the extension shall be furnished to the claimant prior to termination of the
initial 90-day period, and it shall indicate the special circumstances requiring
an extension of time and the date by which the benefit determination is
expected.

Notice of any claim denial shall be written in a manner calculated to be
understood by the claimant and shall set forth the following information:

 

71



--------------------------------------------------------------------------------

(a) the specific reasons for the denial;

 

(b) specific reference to the Plan provisions on which the denial is based;

 

(c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why this material or
information is necessary;

 

(d) an explanation that a full and fair review by the Committee of the decision
denying the claim may be requested by the claimant or his or her authorized
representative by filing with the Committee, within 60 days after the notice has
been received, a written request for the review; and

 

(e) a statement of the claimant’s right to bring a civil action under ERISA
section 502(a) following an adverse decision upon review.

If a claimant files a written request for review of a denied claim, the claimant
or his or her representative may request, free of charge, reasonable access to
and copies of all documents, records, and other information relevant to the
claim and may submit written comments, documents, records, and other information
relevant to the claim within the 60-day period specified in section 11.7(d). The
notice of claim denial shall include a statement of the claimant’s rights to
review and submit information pursuant to this paragraph.

The review by the Committee shall take into account all comments, documents,
records, and other information submitted by the claimant relating to the claim
without regard to whether such material was submitted or considered as part of
the initial determination. The decision of the Committee upon review shall be
made promptly, and not later than 60 days after the Committee’s receipt of the
request for review. However, if the Committee determines that special
circumstances require an extension of time, this period may be extended up to an
additional 60 days. Written notice of the extension shall be furnished to the
claimant prior to termination of the initial 60-day period, and it shall
indicate the special circumstances requiring an extension of time and the date
by which the decision on review is expected.

If the claim is denied, wholly or in part, the claimant shall be given a copy of
the decision promptly. The decision shall be in writing and shall be written in
a manner calculated to be understood by the claimant. The decision shall include
specific reasons for the denial; specific references to the pertinent Plan
provisions on which the denial is based; a statement that the claimant may
request, free of charge, reasonable access to and copies of all documents,
records, and other information relevant to the claim; and a statement of the
claimant’s right to bring a civil action under ERISA section 502(a).

11.8 Notice of Address and Missing Persons

Each person entitled to benefits under the Plan must file with the Committee, in
writing, his or her post office address and each change of post office address.
Any communication, statement, or notice addressed to such a person at his or her
latest reported post office

 

72



--------------------------------------------------------------------------------

address will be binding upon him or her for all purposes of the Plan. The
Committee, the Company, Affiliates, or Trustee shall not be obliged to search
for or ascertain such person’s whereabouts. If a person cannot be located, the
Committee may direct that his or her benefit and all further benefits with
respect to such person shall be discontinued and all liability for the payment
thereof shall terminate. However, in the event of the subsequent reappearance of
the Member or Beneficiary prior to termination of the Plan, the benefits that
were due and payable shall be paid in a single sum, and the future benefits due
such person shall be reinstated in full.

11.9 Data and Information for Benefits

All persons claiming benefits under the Plan must furnish to the Committee such
documents, evidence, or information as the Committee considers necessary or
desirable to administer the Plan. Any such person must furnish this information
promptly and sign any documents the Committee may require before any benefits
become payable under the Plan.

11.10 Effect of a Mistake

In the event of a mistake or misstatement as to the eligibility, participation,
or service of any Member, or the amount of payments made or to be made to a
Member or Beneficiary, the Committee shall, if possible, cause such payment
amounts to be withheld, accelerated, or otherwise adjusted as will in its sole
judgment result in the Member or Beneficiary receiving the proper amount of
payments under this Plan. Any such adjustments shall be made in accordance with
the correction principles established by the Internal Revenue Service under the
Employee Plans Compliance Resolution System or other applicable guidance.

11.11 Indemnity for Liability

To the extent permitted by law, the agents, representatives, directors,
officers, and Employees of the Company shall be indemnified by the Company
against any and all claims, losses, damages, expenses (including counsel fees),
and any other liability (including any amounts paid in settlement with the
Company’s approval) arising from such individuals’ action or conduct relating to
Plan administration. The Company is not liable to indemnify these persons
against such claims, losses, damages, expenses, or liabilities when the same is
judicially determined to be attributable to gross negligence or willful
misconduct. The Company shall pay the premiums on any bond secured under this
section and shall be entitled to reimbursement by the other Employers for their
proportionate share.

 

73



--------------------------------------------------------------------------------

Article 12. Trust Arrangements

12.1 Appointment of Trustee

A Trustee for the Plan shall be named in the Trust Agreement, and upon
acceptance thereof, the Trustee shall perform the duties and exercise the
authority of the Trustee as set forth in the Plan and in the Trust Agreement.
Any Trust Agreement holding funds under the Plan is incorporated herein by
reference.

12.2 Removal of Trustee; Appointment of Other Trustee

The Company reserves the right to remove the Trustee and to appoint a successor
Trustee upon giving 60 days prior written notice to the Trustee, or upon any
other date mutually agreed to by the Company and the Trustee.

12.3 Change in Trust Agreements

The Company may from time to time enter into further agreements with a Trustee
or other parties and make amendments to Trust Agreements that it deems necessary
or desirable to carry out the Plan. The Company may take any other steps and
execute any other instruments that it deems necessary or desirable to put the
Plan into effect.

12.4 Trust Fund

All deposits under this Plan shall be paid to the Trustee and deposited in the
Trust Fund. All assets of the Trust Fund, including investment income, shall be
retained for the exclusive benefit of Members and Beneficiaries, shall be used
to pay benefits under the Plan or to pay administrative expenses of the Plan and
Trust Fund, to the extent not paid by an Employer in its sole discretion, and
shall not revert to or inure to the benefit of an Employer, except as provided
in section 12.5.

12.5 Reversion of Employer Contributions

 

(a) If the Internal Revenue Service initially determines that the Plan does not
meet the requirements of Code section 401, the Employer shall be entitled to
receive a return of all its contributions made hereunder.

 

(b) The portion of a contribution made by an Employer by a mistake of fact shall
be returned to the Employer within one year after the payment of the
contributions.

 

(c) The portion of a contribution made by an Employer and disallowed by the
Internal Revenue Service as a deduction under Code section 404 shall be returned
to the Employer within one year after the Internal Revenue Service disallows the
deduction. All contributions by Employers are strictly conditioned on their
current deductibility under Code section 404.

 

(d) Earnings attributable to the contributions to be returned under this section
shall not be returned to an Employer, and any losses attributable to these
contributions shall reduce the amount returned.

 

74



--------------------------------------------------------------------------------

Article 13. Top-Heavy Plan Provisions

13.1Top-Heavy Determination

The top-heavy provisions of this Article shall be applied as follows.

 

(a) Single Plan Determination. Except as provided in section 13.1(b)(2) below,
if as of the Applicable Determination Date the aggregate amount of the Account
balances of Key Employees under the Plan exceeds 60 percent of the aggregate
amount of the Account balances of all Employees (other than former Key
Employees) under the Plan, the Plan will be top-heavy, and the provisions of
this Article shall become applicable. For the purposes of this Article—

 

  (1) Account balances shall include the aggregate amount of any distributions
made with respect to the Employee during the five-year period (or one-year
period for distributions made on account of severance from employment, death, or
disability) ending on the Applicable Determination Date and any contribution due
but unpaid as of said Applicable Determination Date; and

 

  (2) the Account balance of any individual who has not performed services for
the Employer or the Affiliates at any time during the one-year period ending on
the Applicable Determination Date shall not be taken into account.

The determination of the foregoing ratio, including the extent to which
distributions, rollovers, and transfers shall be taken into account, shall be
made in accordance with Code section 416.

 

(b) Aggregation Group Determination.

 

  (1) If as of the Applicable Determination Date the Plan is a member of a
Required Aggregation Group which is top-heavy, the provisions of this Article
shall become applicable. For purposes of this section 13.1(b), an Aggregation
Group shall be top-heavy, as of the Applicable Determination Date, if the sum
of—

 

  (A) the aggregate amount of account balances of Key Employees under all
defined contribution plans in such group, and

 

  (B) the present value of accrued benefits for Key Employees under all defined
benefit plans in such group

exceeds 60 percent of the same amounts determined for all Employees (other than
former Key Employees) under all plans included within the Aggregation Group.
Account balances and accrued benefits shall be adjusted for any distribution
made in the five-year period (or one-year period for distributions made on
account of severance from employment, death, or disability) ending on

 

75



--------------------------------------------------------------------------------

the Applicable Determination Date and any contribution due but unpaid as of the
Applicable Determination Date. The account balance of any individual who has not
performed services for the Employer or the Affiliates at any time during the
one-year period ending on the Applicable Determination Date shall not be taken
into account. The determination of the foregoing ratio, including the extent to
which distributions (including distributions from terminated plans), rollovers,
and transfers are taken into account, shall be made in accordance with Code
section 416 and the regulations thereunder.

 

  (2) If the Plan is top-heavy under section 13.1(a) above, but the Aggregation
Group is not top-heavy, this Article shall not be applicable.

 

(c) The Committee. The Committee shall have responsibility to make all
calculations to determine whether the Plan is top-heavy.

13.2 Definitions

For purposes of this Article, the following definitions apply.

 

(a) Aggregation Group means a required aggregation group or a permissive
aggregation group as follows.

 

  (1) Required Aggregation Group. All plans maintained by the Company and
Affiliates in which a Key Employee participates shall be aggregated to determine
whether the plans, as a group, are top-heavy. Each other plan of the Company and
Affiliates which enables this Plan to meet the requirements of Code section
401(a) or section 410 shall also be aggregated.

 

  (2) Permissive Aggregation Group. One or more plans maintained by the Company
and Affiliates, which are not required to be aggregated, may be aggregated with
each other or with plans under section 13.2(a)(1) if such group would continue
to meet the requirements of Code sections 401(a)(4) and 410 with such plan(s)
being taken into account.

 

(b) Applicable Determination Date shall mean, with respect to the Plan, the
Determination Date for the Plan Year of reference and, with respect to any other
plan, the Determination Date for any plan year of such plan which falls within
such calendar year as the Applicable Determination Date of the Plan.

 

(c) Determination Date shall mean, with respect to the initial plan year of a
plan, the last day of such plan year and, with respect to any other plan year of
a plan, the last day of the preceding plan year of such plan.

 

(d) Key Employee means a Member or Beneficiary of such Member, if such Member
for the Plan Year containing the Determination Date is—

 

76



--------------------------------------------------------------------------------

  (1) an officer of the Company or an Affiliate who has annual Compensation
greater than $165,000 (as indexed from time to time in accordance with Code
section 416(i));

 

  (2) a 5-percent owner of the Company or an Affiliate; or

 

  (3) a 1-percent owner of the Company or an Affiliate having annual
Compensation of more than $150,000.

Ownership shall be determined in accordance with Code section 416(i)(1)(B)
and (C). Any Employee who is not a Key Employee shall be a “non-key Employee”
for purposes of applying this Article 13.

 

(e) Compensation means, for all purposes under this Article 13, an Employee’s
“Compensation” as determined under section 2.13(b). In no event shall an
Employee’s Compensation under this Article 13 exceed the limit described in
section 2.13(f).

13.3 Vesting Requirements

If the Plan is determined to be top-heavy with respect to a Plan Year, then a
Member’s interest in his or her Account shall vest in accordance with the
following schedule:

 

Years of Vesting Service

   Vested Percentage  

Fewer than 1

     0 % 

1 but fewer than 2

     20 % 

2 but fewer than 3

     40 % 

3 or more

     100 % 

If in a subsequent Plan Year, the Plan is no longer top-heavy, the vesting
provisions that were in effect prior to the time the Plan became top-heavy shall
be reinstated. However, the Member’s Vested Percentage following such
reinstatement (with respect to the Member’s Account both before and after the
reinstatement) shall not be reduced below the Member’s Vested Percentage
immediately before such reinstatement.

13.4 Minimum Contribution

For each Plan Year with respect to which the Plan is top-heavy, the minimum
amount contributed by the Employer under the Plan for the benefit of each
Participant who is not a Key Employee and who is otherwise eligible for such a
contribution shall be the lesser of—

 

(a) 3 percent of the non-key Participant’s Compensation for the Plan Year, or

 

77



--------------------------------------------------------------------------------

(b) the non-key Participant’s Compensation times a percentage equal to the
largest percentage of such Compensation allocated under such plan with respect
to any Key Employee for the Plan Year.

Matching Contributions allocated to Key Employees shall be treated as an
allocation of contributions by an Employer under this section 13.4. However, if
Matching Contributions to non-key Employees are used to satisfy the minimum
contribution requirement under this section 13.4, these Matching Contributions
shall not be tested under section 5.8, and they must otherwise satisfy the
nondiscrimination requirements of Code section 401(a)(4).

This minimum contribution is determined without regard to any Social Security
contribution. This minimum contribution shall be made on behalf of each non-key
Employee who has not separated from service before the end of the Plan Year,
without regard to whether the non-key Employee declines to make any mandatory
contributions that may be required by the Plan. Contributions attributable to a
salary reduction or similar arrangement shall be taken into account only with
respect to contributions made on behalf of Key Employees. The minimum
contribution provisions stated above shall not apply to any Participant who was
not employed by the Company or an Affiliate on the last day of the Plan Year.

This section 13.4 shall not apply to a Participant covered under a qualified
defined benefit plan or a qualified defined contribution plan maintained by the
Company or an Affiliate if the Participant’s vested benefit thereunder satisfies
the requirements of Code section 416(c). Amounts contributed under this section
shall be credited to a Member’s Retirement Contributions Account.

13.5 Union Employees

The requirements of this Article 13 shall not apply with respect to any Employee
included in a unit of Employees covered by a collective bargaining agreement
between Employee representatives and an Employer if retirement benefits were the
subject of good faith bargaining between such Employee representatives and the
Employer.

 

78



--------------------------------------------------------------------------------

Article 14. Participation in and Withdrawal from Plan by an Affiliate

14.1 Participation in Plan

Any Affiliate that desires to become an Employer hereunder may elect, with the
consent of the Company, to become a party to the Plan by—

 

(a) having its board of directors adopt the Plan for the benefit of its eligible
Employees effective as of the date specified in the adoption resolution; and

 

(b) by filing with the Company a certified copy of such resolution, together
with any other instruments that the Company may require.

The Company shall then file with the Trustee a copy of the Affiliate’s adoption
resolution, together with the Company’s written approval of the adoption.

The adoption resolution may contain any specific changes and variations in Plan
or Trust Agreement terms and provisions applicable to the adopting Employer and
its Employees that are acceptable to the Company and the Trustee. However, the
sole, exclusive right of any other amendment to the Plan or Trust Agreement is
reserved by the Company. The Company may not amend specific changes and
variations in the Plan or Trust Agreement terms and provisions as adopted by the
Employer in its adoption resolution without the consent of the Employer. The
adoption resolution shall become, as to the adopting organization and its
Employees, a part of this Plan and the related Trust Agreement. It shall not be
necessary for the adopting organization to sign or execute the original or
amended Plan and Trust Agreement documents.

The effective date of the Plan for any adopting Affiliate shall be that stated
in the resolution of adoption. From and after this effective date, the adopting
Affiliate shall assume all the rights, obligations, and liabilities of an
individual Employer entity under the Plan and Trust Agreement.

The administrative powers and control of the Company, as provided in the Plan
and Trust Agreement, including the sole right of amendment, and of appointment
and removal of the Trustee, and its successors, shall not be diminished by
reason of the participation of any adopting Affiliate in the Plan.

14.2 Withdrawal from Plan

Any Employer, by action of its board of directors or other governing authority,
may withdraw from the Plan and Trust Agreement after giving 90 days’ notice to
the Company, provided the Company consents to the withdrawal. Distribution may
be implemented through continuation of the Trust Fund, or transfer to another
trust fund exempt from tax under Code section 501, or to a group annuity
contract qualified under Code section 401, or distribution may be made as an
immediate cash payment in accordance with the directions of the Committee.
However, no action shall divert any part of the fund to any purpose other than
the exclusive benefit of the Employees of the Employer. Additionally, no such
action shall be inconsistent with the requirements of Code sections 401(a).

 

79



--------------------------------------------------------------------------------

Article 15. Miscellaneous

15.1 Incompetency

Every person receiving or claiming benefits under the Plan shall be conclusively
presumed to be mentally competent and of age until the Committee receives
written notice, in a form and manner acceptable to it, that the person is
incompetent or a minor, and that a guardian, conservator, or other person
legally vested with the care of his or her estate has been appointed. If the
Committee finds that any person to whom a benefit is payable under the Plan is
unable to care properly for his or her affairs, or is a minor, any payment due
(unless a prior claim therefor shall have been made by a duly appointed legal
representative) may be paid to the spouse, a child, a parent, a brother, or a
sister, or to any person deemed by the Committee to have incurred expense for
such person otherwise entitled to payment.

If a guardian or conservator of the estate of any person receiving or claiming
benefits under the Plan is appointed by a court of competent jurisdiction,
payments shall be made to such guardian or conservator if proper proof of the
appointment is furnished in a form and manner suitable to the Committee.

To the extent permitted by law, any payment made under the provisions of this
section shall be a complete discharge of liability under the Plan.

15.2 Nonalienation of Benefits

Except as provided in Code section 401(a)(13), no benefit payable at any time
under the Plan shall be subject in any manner to alienation, sale, transfer,
assignment, pledge, attachment, garnishment, or encumbrance of any kind. Any
attempt to alienate, sell, transfer, assign, pledge, or otherwise encumber any
such benefit, whether presently or thereafter payable, shall be void. The Trust
Fund under the Plan shall not in any manner be liable for or subject to the
debts or liabilities of any Member or Beneficiary entitled to any benefit.

The preceding paragraph shall also apply to the creation, assignment, or
recognition of a right to any interest or benefit payable with respect to a
Member pursuant to a domestic relations order, unless the order is determined to
be a qualified domestic relations order (as defined in Code section 414(p)). The
Committee shall establish reasonable written procedures to determine the
qualified status of domestic relations orders and to administer distributions
under such qualified orders.

15.3 No Guarantee of Employment

Nothing contained in the Plan shall be deemed to give any Employee the right to
be retained in the service of the Company or an Affiliate or to interfere with
the right of the Company or an Affiliate to discharge or retire any Employee at
any time.

 

80



--------------------------------------------------------------------------------

15.4 Applicable Law

To the extent not preempted by ERISA, the Plan shall be governed by and
construed according to the laws of South Carolina.

15.5 Severability

If a provision of this Plan shall be held illegal or invalid, the illegality or
invalidity shall not affect the remaining parts of the Plan, and the Plan shall
be construed and enforced as if the illegal or invalid provision had not been
included in this Plan.

15.6 Rights to Trust Assets

No Employee or Beneficiary shall have any right to, or interest in, any assets
of the Trust Fund upon termination of employment or otherwise, except as
specifically provided under the Plan, and then only to the extent of the
benefits payable under the Plan to the Employee or Beneficiary out of the assets
of the Trust Fund. All payments of benefits under this Plan shall be made solely
out of assets of the Trust Fund, and the Employers, the Affiliates, or any
fiduciary shall not be liable therefor in any manner.

15.7 Military Service

Effective December 12, 1994, and notwithstanding any other provision of this
Plan to the contrary, contributions, benefits, and service credit with respect
to qualified military service will be provided in accordance with the mandatory
provisions of Code section 414(u).

15.8 Titles

The titles of sections are included only for convenience and shall not be
construed as part of this Plan or in any respect affecting or modifying its
provisions.

******************************************

 

81



--------------------------------------------------------------------------------

In Witness Whereof, the authorized officers of the Company have signed this
document and have affixed the corporate seal on December 21,2012, effective as
of January 1, 2013.

 

Sonoco Products Company

By

       

Its

    (Corporate Seal)

 

Attest:

By

      Its    

 

82



--------------------------------------------------------------------------------

Appendix A. Participating Employers

The table below lists each Affiliate of the Company that has become a
participating Employer in accordance with section 14.1. The adoption dates
listed below represent the effective date for each Affiliate’s participation.
However, because of multiple business restructurings, the adoption dates shown
below do not necessarily represent the participation dates for individual
Members currently employed by each Affiliate.

(The effective dates of Plan coverage for various groups of
collectively-bargained Employees are listed in Appendix B and
Appendix C.)

 

    

Adoption Date

      

Affiliate

  

Plan Provisions (Except
Retirement Contributions)        

    

Plan Provisions Related to Retirement Contributions

Georgia Paper and Tube, Inc.

   April 1, 2002      January 1, 2004

Hayes Manufacturing Group, Inc.        

   January 1, 2002      January 1, 2004

Sonoco Development, Inc.

   January 1, 1999      January 1, 2004

Sonoco Flexible Packaging, Inc.

   January 1, 1997      January 1, 2004 (or January 1, 2006 for Employees of
Waco Flexibles)

Sonoco-Hutchinson, Inc.

   November 1, 2001      January 1, 2004

Sonoco Paperboard Group, LLC

   January 1, 1997      January 1, 2004

Sonoco Phoenix, Inc.

   January 1, 2002      January 1, 2004,

Sonoco Recycling, Inc.

   January 1, 1981      January 1, 2004 (or January 1, 2005 for Employees of
Paperstock Dealers, Savannah)

Sonoco SPG Inc.

   January 1, 1997      January 1, 2004

Sonoco Sustainability Solution

   January 1, 2010      January 1, 2010

Southern Plug & Mfg, Inc.

   January 1, 1999      January 1, 2004

SPC Resources, Inc.

   January 1, 1992      January 1, 2004

U.S. Paper Mills Corporation

   January 1, 2002      January 1, 2004

Trident Graphics NA, LLC

   January 1, 1997      January 1, 2004 (or January 1, 2006 for Employees of
Keating Gravure

 

83



--------------------------------------------------------------------------------

    

Adoption Date

      

Affiliate

  

Adoption Date

Plan Provisions (Except
Retirement Contributions)        

    

Plan Provisions Related to
Retirement Contributions

Sonoco CorrFlex Display & Pack    January 1, 2005      January 1, 2007
Sonoco CorrFlex D&P, LLC            January 1, 2005      January 1, 2007 Sonoco
CorrFlex LLC    January 1, 2005      January 1, 2007 Sonoco Clear Pack    July
1, 2008      July 1, 2008

Sonoco Plastics, Inc.

• APT Locations

• Columbus location

• Hanover location

• Matrix Packaging, Inc. CA

• Matrix Packaging, Inc. IL locations

• Matrix Packaging, Inc. MO locations

• Sonoco Crellin locations

• Wausau location

• Winchester location

  

 

• January 1, 2011

• January 1, 2007

• January 1, 1995

• January 1, 2010 (except as noted below)

• January 1, 2010 (except as noted below)

 

• January 1, 2010 (except as noted below)

 

• January 1, 1995

• January 1, 2010 (except as noted below)

• January 22, 1996

    

 

• January 1, 2011

• January 1, 2007

• January 1, 2004

• January 1, 2010 (except as noted below)

• January 1, 2010 (except as noted below)

 

• January 1, 2010(except as noted below)

 

• January 1, 2004

• January 1, 2010 (except as noted below)

• January 1, 2004

Tegrant Corporation    January 1, 2013      January 1, 2013

Nonunion Eligible Employees of Matrix Packaging, Inc. CA, Matrix Packaging,
Inc., IL, or Matrix Packaging, Inc. MO who are compensated on an hourly basis
shall be subject to the following:

 

(a) Such Employees can make Before-Tax Contributions, Roth Contributions, and
After-Tax Contributions under section 5.2, but the total amount contributed
across all three contribution types is limited to 30 percent of Compensation;

 

(b) Such Employees are not eligible for Matching Contributions under section
5.3; and

 

(c) Such Employees are not eligible for Retirement Contributions under section
5.4.

In addition, nonunion Eligible Employees of the Wausau location who are
compensated on an hourly basis are eligible for (i) Matching Contributions under
section 5.3, but only with respect to Before-Tax Contributions made on and after
April 1, 2011 and Roth Contributions made on and after January 1, 2013 and
(ii) Retirement Contributions under section 5.4, but only with respect to
Compensation earned on and after April 1, 2011.

 

84



--------------------------------------------------------------------------------

Appendix B. Collectively-Bargained Participants—Plan Benefits Other than
Retirement Contributions

The table below lists each group of collectively-bargained Employees who qualify
as Eligible Employees with respect to Plan benefits other than Retirement
Contributions under Plan section 2.14(d)(1). The table also includes the date on
which Plan provisions related to Plan benefits other than Retirement
Contributions took effect for each covered bargaining unit and any variations in
the standard Plan terms and features (as they relate to Plan benefits other than
Retirement Contributions) that apply to Eligible Employees of each such
bargaining unit.

 

Location/Union

  

Effective Date

of Plan

Coverage

   Employee
Contributions   

Employer Match

  

Collectively-Bargained
Nonelective Employer
Contributions

  

Other
Variations

to Standard

Plan Terms

Edinburgh/Chicago & Midwest Regional Joint Board Affiliate of Workers/United,
SEIU    May 1, 1999    Follows the
standard Plan   

Amount: $0.50 per $1.00 on first 6% of Compensation contributed as Before-Tax
Contributions or Roth Contributions

 

(Per the labor agreement, if the Matching Contribution under the standard Plan
is increased to a level that exceeds the Matching Contribution described above,
the higher standard Plan match will apply.)

 

True-Up Match: Plan section 5.3(b) does not apply

  

• Eligibility: Attain age 21 and complete one Year of Eligibility Service
(defined as 1,000 Hours of Service in either the first year of employment or in
any subsequent Plan Year)

• Amount: 3.50% of Compensation, provided Participant earns at least 1,000 Hours
of Service during Plan Year

• Vesting: Collectively-Bargained Non-Elective Employer Contributions are
subject to the vesting provisions described in Plan sections 3.2 and 7.4

   None

 

85



--------------------------------------------------------------------------------

Location/Union

  

Effective Date

of Plan

Coverage

  

Employee Contributions

  

Employer Match

  

Collectively-Bargained
Nonelective Employer
Contributions

  

Other
Variations

to Standard

Plan Terms

Franklin/Graphic Communications International Union Local 508M      
Follows the standard Plan   

Amount: $0.50 per $1.00 on first 6% of Compensation contributed as Before-Tax
Contributions or Roth Contributions

 

(Per the labor agreement, if the Matching Contribution under the standard Plan
is increased to a level that exceeds the Matching Contribution described above,
the higher standard Plan match will apply.)

 

True-Up Match: Plan section 5.3(b) does not apply

  

• Amount: $0.85 per hour paid if hired before March 22, 1998; $0.70 per hour
paid (not to exceed 2,080 hours per Plan Year) if hired on or after March 22,
1998

• Vesting: Collectively-Bargained Non-Elective Employer Contributions are
subject to the vesting provisions described in Plan sections 3.2 and 7.4

   None USPMC – DePere/United Steel, Paper and Forestry, Rubber, Manufacturing,
Energy, Allied-Industrial and Service Workers International Union, Local 1517   
January 1, 2004   

• Contribution Limits:

• Before-Tax: 1% to 30% of Compensation

• Roth: Not permitted

• After-Tax: 1% to 30% of Compensation

• Combined Before-Tax and After-Tax: Up to 30% of Compensation

• Automatic Enrollment: Plan section 5.7(b) does not apply

  

• Amount: $0.50 per $1.00 on first 6% of Compensation contributed as Before-Tax
Contributions

• True-Up Match: Plan section 5.3(b) does not apply

  

• Amount: 4.00% of Compensation

• Vesting: Collectively-Bargained Non-Elective Employer Contributions are
subject to the vesting provisions described in Plan sections 3.1 and 7.4

   None

 

86



--------------------------------------------------------------------------------

Location/Union

  

Effective Date

of Plan

Coverage

  

Employee
Contributions

  

Employer Match

  

Collectively-Bargained
Nonelective Employer
Contributions

  

Other
Variations

to Standard

Plan Terms

Sumner/Association of Western Pulp and Paper Workers Local 28    January 1, 2004
   Follows the standard Plan    Follows the standard Plan    None    None
Richmond/United Steel, Paper and Forestry, Rubber, Manufacturing, Energy,
Allied-Industrial and Service Workers International Union—AFL-CIO-CLC, Local 747
   July 1, 2004    Follows the standard Plan    Follows the standard Plan   
None    None USPMC – Menasha/United Steel, Paper and Forestry, Rubber,
Manufacturing, Energy, Allied-Industrial and Service Workers International
Union, Local 273    July 1, 2006   

• Contribution Limits:

• Before-Tax: 1% to 30% of Compensation

• Roth: Not permitted

• After-Tax: 1% to 30% of Compensation

• Combined Before-Tax and After-Tax: Up to 30% of Compensation

• Automatic Enrollment: Plan section 5.7(b) does not apply

  

• Amount: $0.50 per $1.00 on first 6% of Compensation contributed as Before-Tax
Contributions

• True-Up Match: Plan section 5.3(b) does not apply

• Vesting: Matching Contributions are subject to the vesting provisions
described in Plan sections 3.1 and 7.2(b)(1)

  

• Eligibility: Immediately following completion of 60-day union probationary
period

• Amount: 5.5% of Compensation if date of birth is before January 1, 1940; 4.0%
of Compensation if date of birth is on or after January 1, 1940

• Vesting: Collectively-Bargained Non-Elective Employer Contributions are
subject to the vesting provisions described in Plan sections 3.1 and 7.4

   Contribution during Period of Disability: After 14 days of disability,
Employer continues Participant contributions for up to 26 weeks at a rate equal
to the Participant’s average contribution rate over 24-week period preceding
disability

 

87



--------------------------------------------------------------------------------

Location/Union

  

Effective Date

of Plan

Coverage

  

Employee Contributions

  

Employer Match

  

Collectively-Bargained
Nonelective Employer
Contributions

  

Other
Variations

to Standard

Plan Terms

Norwalk / Los Angeles/District Council No. 2 Affiliated with the International
Brotherhood of Teamsters    July 1, 2006   

Contribution Limits:

• Before-Tax: 1% to 30% of Compensation

• Roth: Not permitted

• After-Tax: 1% to 30% of Compensation

• Combined Before-Tax and After-Tax: Up to 30% of Compensation

   Amount: $0.50 per $1.00 on first 4% of Compensation contributed as Before-Tax
Contributions    None    None Caraustar – Orville, OH/United Steel, Paper and
Forestry, Rubber, Manufacturing, Energy, Allied-Industrial and Service Workers
International Union, Local 1-150    October 1, 2007   

• Contribution Limits:

• Before-Tax: 1% to 30% of Compensation

• Roth: Not permitted

• After-Tax: 1% to 30% of Compensation

• Combined Before-Tax and After-Tax: Up to 30% of Compensation

• Automatic Enrollment: Plan section 5.7(b) does not apply

  

• Amount: $0.50 per $1.00 on first 6% of Compensation contributed as Before-Tax
Contributions

• True-Up Match: Plan section 5.3(b) does not apply

• Vesting: Matching Contributions are subject to the vesting provisions
described in Plan sections 3.1 and 7.2(b)(2)

   None    None New Albany, IN/Bakery, Confectionary, Tobacco Workers and Grain
Millers (BCTGM), Local 33G    January 1, 2008    Follows the standard Plan    No
Matching Contributions under Plan section 5.3    None    None

 

88



--------------------------------------------------------------------------------

Location/Union

  

Effective Date

of Plan

Coverage

  

Employee
Contributions

  

Employer Match

  

Collectively-Bargained
Nonelective Employer
Contributions

  

Other
Variations

to Standard

Plan Terms

Clear Pack/Teamsters Local #777    January 1, 2009    Follows the standard Plan
  

Amount: 1.00 per $1.00 on first 3% of Compensation contributed as Before-Tax
Contributions; plus $0.50 per $1.00 on next 2% of Compensation contributed as
Before-Tax Contributions

 

True-Up Match: Plan section 5.3(b) does not apply

   None    None Carrollton/United Steel, Paper and Forestry, Rubber,
Manufacturing, Energy, Allied-Industrial and Service Workers International
Union—AFL-CIO-CLC    May 5, 2009    Follows the standard plan   

• Amount: 1.00 per $1.00 on first 3% of Compensation contributed as Before-Tax
Contributions; plus $0.50 per $1.00 on next 2% of Compensation contributed as
Before-Tax Contributions

• True-Up Match: Plan section 5.3(b) does not apply

   None    None Memphis— Ragan Street/United Steel, Paper and Forestry, Rubber,
Manufacturing, Energy, Allied-Industrial and Service Workers International
Union, Local 9-1274    July 1, 2010    Follows the standard Plan    Follows the
standard Plan    None    None

 

89



--------------------------------------------------------------------------------

Location/Union

  

Effective Date

of Plan

Coverage

  

Employee Contributions

  

Employer Match

  

Collectively-Bargained
Nonelective Employer
Contributions

  

Other
Variations

to Standard

Plan Terms

Forest Park/Bakery, Confectionary, Tobacco and Grain Millers International
Union, Local 42, Atlanta, GA    January 1, 2011    Follows the standard Plan   
No Matching Contributions under Plan section 5.3    None    None Butner,
NC/International Union of Operating Engineers, Local #465    January 1, 2013   

• Contribution Limits:

• Before-Tax: 1 to 25% of Compensation

• Roth: 1 to 25% of Compensation

• After-Tax: 1 to 25% of Compensation

• Combined Before-Tax, Roth, and After-Tax: Up to 25% of Compensation

• Automatic Enrollment: Plan section 5.7(b) does not apply

  

• Amount: $1.00 per $1.00 on the first 5% of Compensation contributed as
Before-Tax Contributions or Roth Contributions

• True-Up Match: Plan section 5.3(b) does not apply

  

None on or after December 1, 2007

 

(Nonelective employer contributions made before December 1, 2007 under the
Tegrant Investment and Retirement Plan are subject to the vesting provisions
described in Plan sections 3.1 and 7.4.)

   None

 

90



--------------------------------------------------------------------------------

Location/Union

  

Effective Date

of Plan

Coverage

  

Employee Contributions

  

Employer Match

  

Collectively-Bargained
Nonelective Employer
Contributions

  

Other
Variations

to Standard

Plan Terms

Hayward, CA/International Association of Machinists and Aerospace Workers Union,
Local #1546 (Maintenance Employees)    January 1, 2013   

• Contribution Limits:

• Before-Tax: 1 to 25% of Compensation

• Roth: 1 to 25% of Compensation

• After-Tax: 1 to 25% of Compensation

• Combined Before-Tax, Roth, and After-Tax: Up to 25% of Compensation

• Automatic Enrollment: Plan section 5.7(b) does not apply

  

• Amount: $1.00 per $1.00 on the first 5% of Compensation contributed as
Before-Tax Contributions or Roth Contributions

• True-Up Match: Plan section 5.3(b) does not apply

  

None on or after October 1, 2008

 

(Nonelective employer contributions made before October 1, 2008 under the
Tegrant Investment and Retirement Plan are subject to the vesting provisions
described in Plan sections 3.1 and 7.4.)

   None

 

91



--------------------------------------------------------------------------------

Location/
Union

  

Effective Date

of Plan

Coverage

  

Employee Contributions

  

Employer Match

  

Collectively-Bargained
Nonelective Employer
Contributions

  

Other
Variations

to Standard

Plan Terms

Hayward, CA/Teamsters Union, IBT Local #853 (Production Employees)   
January 1, 2013   

• Contribution Limits:

• Before-Tax: 1 to 25% of Compensation

• Roth: 1 to 25% of Compensation

• After-Tax: 1 to 25% of Compensation

• Combined Before-Tax, Roth, and After-Tax: Up to 25% of Compensation

• Automatic Enrollment: Individuals who commenced employment in the bargaining
unit (or who were reemployed in the bargaining unit) on or after January 1, 2008
are enrolled automatically under section 5.7(b) at a Before-Tax Contribution
rate of 1% of Compensation

  

• Amount: $1.00 per $1.00 on the first 5% of Compensation contributed as
Before-Tax Contributions or Roth Contributions

• True-Up Match: Plan section 5.3(b) does not apply

  

None on or after September 1, 2007

 

(Nonelective employer contributions made before September 1, 2007 under the
Tegrant Investment and Retirement Plan are subject to the vesting provisions
described in Plan sections 3.1 and 7.4.)

   None

 

92



--------------------------------------------------------------------------------

Location/Union

  

Effective Date

of Plan

Coverage

  

Employee Contributions

  

Employer Match

  

Collectively-Bargained
Nonelective Employer
Contributions

  

Other
Variations

to Standard

Plan Terms

Pardeeville, WI/United Steel, Paper and Forestry, Rubber, Manufacturing, Energy,
Allied Industrial and Service Workers International Union, Local #851   
January 1, 2013   

• Contribution Limits:

• Before-Tax: 1 to 25% of Compensation

• Roth: 1 to 25% of Compensation

• After-Tax: 1 to 25% of Compensation

• Combined Before-Tax, Roth, and After-Tax: Up to 25% of Compensation

• Automatic Enrollment: Bargaining unit employees are enrolled automatically
under section 5.7(b) at a Before-Tax Contribution rate of 2% of Compensation

  

• Amount: $1.00 per $1.00 on the first 5% of Compensation contributed as
Before-Tax Contributions or Roth Contributions

• True-Up Match: Plan section 5.3(b) does not apply

  

None on or after September 1, 2007.

 

(Nonelective employer contributions made before September 1, 2007 under the
Tegrant Investment and Retirement Plan are subject to the vesting provisions
described in Plan sections 3.1 and 7.4.)

   None

 

93



--------------------------------------------------------------------------------

Appendix C. Collectively-Bargained Participants—Plan Provisions Related to
Retirement Contributions

The table below lists each group of collectively-bargained Employees who qualify
as Eligible Employees with respect to Retirement Contributions under Plan
section 2.13(d)(2). The table also includes the date on which Plan provisions
related to Retirement Contributions took effect for each covered bargaining
unit.

 

Affiliate/Location

  

Union

  

Effective Date of Retirement Contribution Provisions

Carrollton   

United Steel, Paper and Forestry, Rubber

Manufacturing, Energy, Allied Industrial and Service Workers Union, AFL-CIO-CLC

  

• Bargaining unit employees hired on and after January 1, 2004

• Bargaining unit employees hired before January 1, 2004 will be covered by the
Retirement Contribution provisions of this Plan on—

• January 1, 2010 if they elected to freeze accruals under the Sonoco Pension
Plan as of December 31, 2009; or

• January 1, 2019 if they elect to continue accruals under the Sonoco Pension
Plan through December 31, 2018 (and are still in active employment on January 1,
2019)

Caraustar/St. Paris, Ohio        United Steel, Paper and Forestry, Rubber,
Manufacturing, Energy, Allied-Industrial, and Service Workers International
Union—Local #1467    October 1, 2007 Clear Pack    Teamsters Local #777    July
1, 2008 City of Industry    Sonoco Products Company City of Industry and Graphic
Communications Union District Council No. 2, Local 388M   

• Bargaining unit employees hired on and after January 1, 2010

• Bargaining unit employees hired before January 1, 2010 will be covered by the
Retirement Contribution provisions of this Plan on January 1, 2010 if they
elected to freeze accruals under the Sonoco Pension Plan as of December 31, 2009

Richmond    United Steel, Paper and Forestry, Rubber, Manufacturing, Energy,
Allied Industrial and Service Workers International Union—AFL-CIO-CLC, Local 747
  

• Bargaining unit employees hired on and after January 1, 2010

• Bargaining unit employees hired before January 1, 2010 will be covered by the
Retirement Contribution provisions of this Plan as of January 1, 2011 if they
elected to freeze accruals under the Sonoco Pension Plan as of December 31, 2010

 

94



--------------------------------------------------------------------------------

Affiliate/Location

  

Union

  

Effective Date of Retirement Contribution Provisions

Norwalk/Los Angeles        District Council No. 2 Affiliated with the
International Brotherhood of Teamsters   

• Bargaining unit employees hired on and after January 1, 2012

• Bargaining unit employees hired before January 1, 2012 will be covered by the
Retirement Contribution provisions of this Plan as of January 1, 2012 if they
elected to freeze accruals under the Sonoco Pension Plan as of December 31, 2011

 

95